EXHIBIT 10.1

 

NU HORIZONS ELECTRONICS CORP.

(the “Borrower”)

 

AND

 

FLEET NATIONAL BANK

(“Fleet” as “Administrative Agent” and as a “Lender”)

 

CITIBANK, N.A.

(“Documentation Agent” and as a “Lender”)

 

THE LENDERS PARTY HERETO

(each a “Lender”)

 

CREDIT AGREEMENT

DATED AS OF SEPTEMBER 4, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

  

DEFINITIONS

   5

1.1

  

Defined Terms

   5

1.2

  

Accounting Terms

   18

SECTION 2.

  

AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

   18

2.1

  

Revolving Credit Commitments

   18

2.2

  

Revolving Credit Loans

   18

2.3

  

Revolving Credit Notes

   19

2.4

  

Interest

   19

2.5

  

Procedure for Revolving Credit Borrowing

   20

2.6

  

Conversion and Renewals

   20

2.7

  

Suspension of LIBOR Rate Loans

   21

2.8

  

Applicable Margin; Periods, Etc

   21

2.9

  

Commitment Fee

   23

2.10

  

Additional Compensation in Certain Circumstances

   23

2.11

  

Termination or Reduction of Commitment

   25

2.12

  

Prepayment

   26

2.13

  

Payments

   26

2.14

  

Pro Rata Treatment

   26

2.15

  

Sharing of Setoffs

   27

2.16

  

Use of Proceeds

   28

2.17

  

Issuance of Letters of Credit

   29

2.18

  

Actions of Issuing Lender

   29

2.19

  

Indemnity as to Letters of Credit

   29

2.20

  

Letters of Credit Fees

   30

2.21

  

Payment in Respect of Letters of Credit; Reimbursement

   30

SECTION 3.

  

REPRESENTATIONS AND WARRANTIES

   32

3.1

  

Financial Condition

   32

3.2

  

No Change

   33

3.3

  

Corporate Existence; Compliance with Law; Subsidiaries

   33

3.4

  

Corporate Power; Authorization; Enforceable Obligations

   33

3.5

  

Legal Bar

   33

3.6

  

No Material Litigation

   33

3.7

  

No Default

   34

3.8

  

No Burdensome Restrictions

   34

3.9

  

Federal Regulations

   34

3.10

  

Environmental Regulation

   34

3.11

  

Title to Properties

   35

3.12

  

Taxes

   35



--------------------------------------------------------------------------------

3.13

  

ERISA

   35

3.14

  

Operation of Business

   35

SECTION 4.

  

CONDITIONS PRECEDENT

   37

4.1

  

Conditions to Initial Revolving Credit Loan

   37

4.2

  

Conditions to All Revolving Credit Loans, Etc

   39

SECTION 5.

  

AFFIRMATIVE COVENANTS

   39

5.1

  

Information

   39

5.2

  

Corporate Existence; Continuance of Business

   42

5.3

  

Payment of Obligations

   42

5.4

  

Insurance

   42

5.5

  

Payment of Indebtedness and Performance of Obligations

   42

5.6

  

Condition of Property

   42

5.7

  

Observance of Legal Requirements

   43

5.8

  

Books and Records

   43

5.9

  

Inspection

   43

5.10

  

Compliance with Environmental Laws; Indemnity

   43

5.11

  

New Subsidiaries

   43

SECTION 6.

  

FINANCIAL COVENANTS

   44

6.1

  

Modified Quick Ratio

   44

6.2

  

Leverage Ratio

   44

6.3

  

Capital Base

   44

6.4

  

Minimum Excess Availability

   44

6.5

  

Minimum Interest Coverage

   44

6.6

  

Maximum Net Loss

   44

6.7

  

Capital Expenditures

   45

SECTION 7.

  

NEGATIVE COVENANTS

   45

7.1

  

Indebtedness for Borrowed Money

   45

7.2

  

Liens

   45

7.3

  

Loans and Investments

   46

7.4

  

Fundamental Changes

   46

7.5

  

Contingent Liabilities

   46

7.6

  

Sales of Receivables; Sale - Leasebacks

   46

7.7

  

Lease Payments

   47

7.8

  

Dividends

   47

7.9

  

Supply and Purchase Contracts

   47

7.10

  

Nature of Business

   47

7.11

  

Stock of Subsidiaries

   47

7.12

  

Liabilities of Subsidiaries

   47

7.13

  

Transactions with Affiliates

   47

7.14

  

ERISA

   48



--------------------------------------------------------------------------------

7.15

  

Change of Management

   48

SECTION 8.

  

EVENTS OF DEFAULT

   48

SECTION 9.

  

ADMINISTRATIVE AGENT

   51

SECTION 10.

  

MISCELLANEOUS

   54

10.1

  

Notices

   54

10.2

  

Survival of Agreement

   54

10.3

  

Successors and Assigns: Participation.

   55

10.4

  

Expenses: Indemnity

   58

10.5

  

Applicable Law

   58

10.6

  

Right of Setoff

   58

10.7

  

Payments on Business Days

   59

10.8

  

Waivers; Amendments

   59

10.9

  

Severability

   60

10.10

  

Entire Agreement; Waiver of Jury Trial, Etc

   60

10.11

  

Confidentiality

   60

10.12

  

Submission to Jurisdiction

   61

10.13

  

Further Assurances

   61

10.14.

  

Counterparts

   62

10.15.

  

Provisions Regarding Documentation Agent

   62

10.16.

  

Headings

   62

SCHEDULE I—Revolving Credit Commitments

   67



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 4, 2003, by and among NU HORIZONS
ELECTRONICS CORP., a Delaware corporation, having its principal executive office
at 70 Maxess Road, Melville, New York (the “Borrower”), the lenders which from
time to time are parties to this Agreement (including, without duplication, the
Issuing Lender (as defined herein), if the context so requires, individually, a
“Lender” and, collectively, the “Lenders”), CITIBANK N.A., a national banking
association, as documentation agent for the Lenders and FLEET NATIONAL BANK, a
national banking association, as administrative agent for the Lenders (the
“Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested that the Lenders lend to the Borrower, from
time to time, during the term of this Agreement, various sums of money, and

 

WHEREAS, the Lenders are willing to extend such credits and make such loans upon
the terms and conditions hereinafter set forth,

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for other good and valuable consideration, the parties hereto
agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms. As used herein, the following terms shall have the following
meanings:

 

“Accounts” shall mean those accounts arising out of the sale or lease of goods
or the rendition of services by the Borrower and its Domestic Subsidiaries.

 

“Account Debtor” shall mean the person who is obligated on or under an Account.

 

“Aggregate Outstandings” shall mean, on the date of determination, the sum of
(a) the Letter of Credit Exposure, and (b) the aggregate outstanding principal
amount of all Revolving Credit Loans at such time.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowing Base” shall mean 80% of the Eligible Accounts plus the lesser of (i)
35% of the Eligible Inventory as reported on the most recent Borrowing Base
Certificate delivered pursuant to Section 5.1 (12) hereof or (ii) $25,000,000,
provided however, if such certificate has not been provided the Borrowing Base
shall be deemed to be zero.



--------------------------------------------------------------------------------

“Borrowing Base Certificate” shall mean a certificate of the Borrower in the
form of Exhibit B hereto setting forth the Borrower’s calculation of the
Borrowing Base.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York, are required or permitted by law
to close.

 

“Capital Assets” shall mean assets that in accordance with GAAP are required or
permitted to be depreciated or amortized on a balance sheet.

 

“Capital Base” shall mean for the Borrower and its Subsidiaries on a
consolidated basis the sum of Tangible Net Worth plus Subordinated Debt.

 

“Capital Leases” shall mean capital leases, conditional sales contracts and
other title retention agreements, relating to the purchase or acquisition of
Capital Assets.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (or any successor statute) and the rules and regulations
thereunder, all as from time to time in effect.

 

“CERCLIS” shall mean the Comprehensive Environmental Response Compensation
Liability Information System List.

 

“Commitment Period” shall mean the period from and including the date hereof to,
but not including, the Termination Date or such earlier date as the Revolving
Credit Commitments shall terminate as provided herein.

 

“Consolidated Net Income” shall mean, for the applicable period, the net income
or loss of the Borrower and its Subsidiaries from continuing operations
determined on a consolidated basis for such period.

 

“Contractual Obligations” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Default” shall mean any of the events specified in Section 8 hereof, whether or
not any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied or given, as the case may be.

 

“Dollars” and “$” shall mean lawful currency of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary other than a Foreign Subsidiary.

 

6



--------------------------------------------------------------------------------

“EBIT” shall mean, for the Borrower and its Subsidiaries on a consolidated basis
for the applicable period, Consolidated Net Income (Net Loss) less all interest
income plus Interest Expense and all income taxes to any government or
governmental instrumentality expensed on such Person’s books (whether paid or
accrued) determined in accordance with GAAP.

 

“EBITDA” shall mean, for the Borrower and its Subsidiaries for the applicable
period, EBIT plus the sum of depreciation expense and amortization expense, all
as determined in accordance with GAAP.

 

“Eligible Accounts” shall mean those Accounts of the Borrower and its Domestic
Subsidiaries with respect to which, when scheduled on a Borrowing Base
Certificate and at all times thereafter, the Administrative Agent on behalf of
the Lenders has a valid and perfected first priority security interest, there is
no violation of the negative, affirmative or collateral covenants or other
provisions of this Agreement or any other Loan Document and which the
Administrative Agent in its reasonable credit judgment, deems to be Eligible
Accounts based on such credit and collateral considerations as the
Administrative Agent may deem appropriate. In general, an Account of the
Borrower or a Domestic Subsidiary shall be an Eligible Account if:

 

(a) such Accounts (i) arise from the actual and bona fide sale and delivery of
goods or rendition of services in the ordinary course of business which
transactions are completed in accordance with the terms and provisions contained
in any documents related thereto, (ii) are not evidenced by or payable pursuant
to invoices or similar documentation issued by, or calling for payment to, any
other Person and (iii) do not arise from or in connection with any sales of
goods or rendition of services to an Affiliate or any Subsidiary;

 

(b) such Accounts are not unpaid more than ninety (90) days after date of
original invoice.

 

(c) such Accounts do not have or include any deductions, contras, unapplied
cash, unapplied credits or credit balances existing or asserted with respect
thereto;

 

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the Account
Debtor may be conditional or contingent;

 

(e) the chief executive office of the Account Debtor with respect to such
Accounts is located in the United States of America, or, subject to the prior
written consent of the Required Lenders and any conditions so imposed by the
Required Lenders, Canada, or, at Administrative Agent’s option, if either: (i)
the Account Debtor has delivered an irrevocable letter of credit issued or
confirmed by a bank satisfactory to Administrative Agent, sufficient to cover
such Account, in form and substance satisfactory to Administrative Agent and, if
required by Administrative Agent, the original of such letter of credit has been
delivered to Administrative Agent and the issuer thereof notified of the
assignment of the proceeds of such

 

7



--------------------------------------------------------------------------------

letter of credit to Administrative Agent, or (ii) such Account is subject to
credit insurance payable to Administrative Agent issued by an insurer and on
terms and in an amount acceptable to Administrative Agent, or (iii) such Account
is otherwise acceptable in all respects to the Required Lenders (subject to such
lending formula with respect thereto as the Required Lenders may determine);

 

(f) such Accounts do not consist of progress billings, bill and hold invoices or
retainage invoices, except as to bill and hold invoices, if Administrative Agent
shall have received an agreement in writing from the Account Debtor, in form and
substance satisfactory to Administrative Agent, confirming the unconditional
obligation of the Account Debtor to take the goods related thereto and pay such
invoice;

 

(g) the Account Debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts;

 

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;

 

(i) such Accounts are subject to the first priority, valid and perfected
security interest of Administrative Agent and any goods giving rise thereto are
not, and were not at the time of the sale thereof, subject to any liens except
those permitted in this Agreement;

 

(j) neither the Account Debtor nor any officer or other person who, in each
case, performs any management functions for or with respect to the Account
Debtor with respect to such Accounts is an officer or other person who, in each
case, performs any management functions for or with respect to, is an agent of,
or is affiliated with, Borrower directly or indirectly by virtue of family
membership, ownership, control, management or otherwise;

 

(k) the Account Debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the Account Debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Administrative Agent’s request, the
Federal Assignment of Claims Act of 1940, as amended or any similar State or
local law, if applicable, has been complied with in a manner satisfactory to
Administrative Agent;

 

(l) there are no proceedings or actions which are threatened or pending against
the Account Debtors with respect to such Accounts which might result in any
material adverse change, in the credit judgment of the Administrative Agent, in
any such Account Debtor’s financial condition;

 

8



--------------------------------------------------------------------------------

(m) the Accounts do not arise out of or in connection with any contract for
services or involving projects entered into by the Borrower or a Domestic
Subsidiary that require a bond, guaranty or other similar surety as credit
support;

 

(n) such Accounts are not owed by an Account Debtor who has Accounts unpaid more
than ninety (90) days after the date of the original invoice and which
constitute more than fifty (50%) percent of the total Accounts of such Account
Debtor;

 

(o) such Accounts are not owed by Account Debtor that is a Subsidiary of,
Affiliate of, or has common officers or directors with the Borrower or its
Subsidiaries;

 

(p) that portion of any Accounts not representing late fees, service charges or
interest but only to the extent of such portion;

 

(q) Accounts owed by any Account Debtor which is not insolvent or is not the
subject of an insolvency proceeding; and

 

(r) such Accounts are owed by Account Debtors deemed creditworthy at all times
by Administrative Agent, as determined by Administrative Agent.

 

General criteria for Eligible Accounts may be established and revised from time
to time by Required Lenders in good faith on the basis of Field Audits and
Required Lenders reserve the right, in their reasonable discretion, to create,
from time to time, additional categories of ineligible Accounts. Any Accounts
which are not Eligible Accounts shall nevertheless be part of the Collateral.

 

“Eligible Inventory” shall mean all unencumbered inventory of raw material, work
in process and finished goods of the Borrower and its Domestic Subsidiaries
exclusive of End of Life Inventory, as herein defined, from time to time on
hand, valued at the lowest of (a) cost, (b) market value, or (c) the valuation
consistent with that employed in the preparation of the financial statements of
the Borrower referred to in Section 5.1 hereof. ‘End of Life Inventory’ shall
mean inventory that the vendor of which has discontinued or declared obsolete
and whose sale is final and without return privileges.

 

“Environmental Laws” shall mean all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and all
rules and regulations promulgated pursuant thereto, as the same may from time to
time be supplemented or amended.

 

9



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which together with the Borrower or its Subsidiaries would be treated as a
single employer under Section 4001 of ERISA.

 

“Event of Default” shall mean any of the events specified in Section 8 hereof,
provided that any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.

 

“Foreign Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
which is organized under the laws of any jurisdiction outside of the country of
the jurisdiction of organization of such Person.

 

“Funded Debt” shall mean, on a consolidated basis with respect to the Borrower
and the Guarantors, without duplication, (i) indebtedness for borrowed money,
(ii) obligations to pay the deferred purchase price of property or services
(other than trade payables arising in the ordinary course of business which are
not overdue), (iii) obligations as lessee under Capital Leases, (iv) obligations
evidenced by bonds, debentures, notes or equivalent instruments and (v)
reimbursement obligations (contingent or otherwise) in respect of drawings made
under letters of credit and acceptance drafts.

 

“GAAP” shall mean generally accepted accounting principles applied in a manner
consistent with that employed in the preparation of the Borrower’s certified
annual consolidated financial statements for the fiscal year ended February 28,
2003.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled (through stock or
capital ownership or otherwise) by any of the foregoing.

 

“Guarantee” shall mean a Guarantee executed by each Guarantor, in the form
prepared by counsel to the Administrative Agent.

 

“Guarantors” shall mean NIC Components Corp., Nu Horizons International Corp.,
NUV Inc. (formerly known as Nu Visions Manufacturing, Inc.), NIC Eurotech
Limited, Nu Horizons Eurotech Limited, NIC Components Asia Pte., Ltd., Titan
Supply Chain Services Corp., NUHC Inc., Nu Horizons Electronics Asia Pte., Ltd.,
Titan Supply Chain Services Pte., Ltd. and each other Subsidiary of the Borrower
or of a Guarantor whether now existing or hereafter formed or acquired.

 

“Hazardous Materials” shall mean: (a) any “hazardous substance” as defined by
CERCLA; (b) any “hazardous waste” as defined by the Resource Conservation and
Recovery Act; (c) any petroleum product; or (d) any pollutant or contaminant or
hazardous, dangerous or

 

10



--------------------------------------------------------------------------------

toxic chemical, material or substance within the meaning of any other applicable
federal, state or local law, regulation, ordinance or requirement (including
consent decrees and administrative orders) relating to or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material, all as heretofore amended or hereafter amended.

 

“Indebtedness” shall mean all obligations that in accordance with GAAP should be
classified as liabilities upon a balance sheet or for which references should be
made by footnotes thereto.

 

“Interest Expense” means, for the applicable period, all interest expense
exclusive of all interest income determined in accordance with GAAP.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan, the period
commencing on the date such loan is made and ending, as the Borrower may select,
pursuant to Section 2.5 hereof, on the numerically corresponding day in the
first, second, third or sixth calendar month thereafter, except that each such
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; provided that: (a) no Interest Period may
extend beyond the Termination Date; and (b) if an Interest Period would end on a
day that is not a Business Day, such Interest Period shall be extended to the
next Business Day unless such Business Day would fall in the next calendar
month, in which event such Interest Period shall end on the immediately
preceding Business Day.

 

“Involuntary Rate” shall mean at any time a rate per annum equal to two (2%)
percent in excess of the otherwise applicable rate or, if there is no rate in
effect, two (2%) percent in excess of the Prime Rate in effect from time to
time.

 

“Issuing Lender” shall mean the Lender which is the Administrative Agent in its
capacity as the issuer of Letters of Credit hereunder.

 

“Letter of Credit” or “Letters of Credit” shall mean letters of credit issued by
the Issuing Lender pursuant to Section 2.17 hereof for the account of the
Borrower.

 

“Letter of Credit Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit and (b) the aggregate amount
of all drawings under Letters of Credit for which the Administrative Agent or
the Lenders shall not have been reimbursed as provided in Section 2.21 hereof.

 

“LIBOR Rate” shall mean for any day for each proposed or existing Interest
Period the rate per annum determined by the Administrative Agent by dividing
(the resulting quotient to be rounded upward to the nearest 1/100 of 1%) (A) the
rate of interest (which shall be the same for each day of such Interest Period)
determined in good faith by the Administrative

 

11



--------------------------------------------------------------------------------

Agent in accordance with its usual procedures (which determination shall be
conclusive) to be the average of the rates per annum for deposits in Dollars
offered to major money center banks in the London interbank market at
approximately 11:00 o’clock a.m., London time, two London Business Days prior to
the first day of such Interest Period for delivery on the first day of such
Interest Period in amounts comparable to such LIBOR Rate Loan and having
maturities comparable to such Interest Period by (B) a number equal to 1.00
minus the LIBOR Rate Reserve Percentage.

 

“LIBOR Rate Loan” shall mean any Revolving Credit Loan when and to the extent
that the interest rate therefor is determined by reference to the LIBOR Rate.

 

“LIBOR Rate Reserve Percentage” shall mean for any day the maximum effective
percentage (expressed as a decimal fraction, rounded upward to the nearest 1/100
of 1%), as determined in good faith by the Administrative Agent (which
determination shall be conclusive), which is in effect on such day as prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the reserve requirements (including, without limitation,
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities”) of a
member bank in such System. The LIBOR Rate shall be adjusted automatically as of
the effective date of each change in the LIBOR Rate Reserve Percentage.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable law
of any jurisdiction pursuant to any of the types of security interests referred
to herein).

 

“Loan Documents” shall mean, collectively, this Agreement, the Revolving Credit
Notes, documents executed in connection with a Letter of Credit, the Security
Agreements, the Guarantee, and any other documents executed by the Borrower or
the Guarantors in connection herewith.

 

“London Business Day” shall mean a day for dealing in deposits in Dollars by and
among Lenders in the London interbank market which is also a Business Day.

 

“Margin” shall mean, for the Relevant Period, the percent per annum as
determined by reference to the grid set forth below. For purposes of such
calculation, the Modified Quick Ratio and Rolling Two Quarter EBIT amounts
applicable for the Relevant Period shall be as reflected in the corresponding
consolidated financial statements delivered pursuant to Section 5.1 hereof,
provided, however, if the Borrower fails to provide the corresponding
consolidated financial statements by the beginning of the corresponding Relevant

 

12



--------------------------------------------------------------------------------

Period set forth in Section 2.8 hereof, the Margin shall be deemed to be 2.25
percent per annum until the delivery of the corresponding consolidated financial
statements:

 

13



--------------------------------------------------------------------------------

Rolling Two Quarter EBIT

 

Modified Quick Ratio

--------------------------------------------------------------------------------

  

Equal to or greater
than $2,000,000

but less than
$5,000,000

--------------------------------------------------------------------------------

  

Equal to or greater
than $5,000,000 but

less than $10,000,000

--------------------------------------------------------------------------------

   Equal to or greater than
$10,000,000


--------------------------------------------------------------------------------

equal to or greater than 2.0

   1.25    1.0    1.0

equal to or greater than 1.5 but less than 2.0

   1.75    1.375    1.25

equal to or greater than 1.10 but less than 1.5

   2.25    1.75    1.50

 

“Minority Interest Purchase” shall have the meaning set forth in Section 7.3
hereof.

 

“Modified Quick Ratio” shall mean, for the Borrower and its Subsidiaries on a
consolidated basis, a ratio of (1) the sum of (a) cash on hand or on deposit in
banks, (b) readily marketable securities and (c) accounts receivable to (2)
total current liabilities, as determined in accordance with GAAP. For purposes
of calculating compliance with this covenant, the outstanding principal amount
of the Revolving Credit Loans shall be included as a current liability.

 

“Multiemployer Plan” shall mean any Plan described in Section 4001(a)(3) of
ERISA.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

 

“Permitted Acquisition” shall mean an acquisition by the Borrower or any
Subsidiary of the Borrower by merger, by consolidation or by purchase of a
voting majority of the stock of another Person or the purchase of all or
substantially all of the assets of another Person (or of a division or other
operating component of another Person) (an “Acquisition”) if all of the
following conditions are met:

 

(i) The total consideration, including the cash purchase price for such
Acquisition and any Funded Debt incurred or assumed in connection therewith,
does not exceed $15,000,000 and the aggregate total consideration for all
Acquisitions consummated during the Commitment Period does not exceed
$25,000,000;

 

(ii) The Acquisition is identified as a “Permitted Acquisition” by the Borrower
in writing to the Bank provided that, prior to 11/30/04, any Acquisition
otherwise qualifying as a Permitted Acquisition will require the affirmative
consent of all the Lenders;

 

14



--------------------------------------------------------------------------------

(iii) The Borrower and its Subsidiaries have not closed more than two (2)
Acquisitions in any twelve (12) month period and four (4) Acquisitions during
the Commitment Period;

 

(iv) No Acquisition shall be a Permitted Acquisition if the business which is
the subject of such acquisition has a negative EBITDA for the most recently
concluded four quarters;

 

(v) Substantially all of the revenue of the Person or assets being acquired is
derived from products and services substantial similar to those currently
provided by the Borrower and/or its Subsidiaries;

 

(vi) The Administrative Agent and the Lenders shall have received at least three
(3) years of historical financial statements of such Person (or, if such Person
has been in business for less than three (3) years, financial statements for
such lesser number of years) and a set of projections setting forth in
reasonable detail (with those stated assumptions set forth below) the pro forma
effect of such Acquisition and showing compliance by the Borrower with all
covenants set forth in this Agreement for the next succeeding four (4) fiscal
quarters. The projections to be delivered hereunder shall include and specify
the assumptions used to prepare such projections regarding growth of sales,
margins on sales and cost savings resulting from such Acquisition;

 

(vii) The Administrative Agent and the Lenders shall have received a certificate
signed by the chief financial officer of the Borrower to the effect that (and
including calculations indicating that) on a pro forma basis after giving effect
to such Acquisition: (a) all representations and warranties contained in the
Loan Documents will remain true and correct except those, if any, made as of a
specific time which shall have been true and correct when made, (b) the Borrower
will remain in compliance with all covenants contained in the Loan Documents,
and (c) no Default or Event of Default has occurred and is continuing or will
occur as a result of the consummation of the such Acquisition;

 

(viii) With respect to such Person which is the subject of an Acquisition, such
Acquisition has been (x) approved by the board of directors or other appropriate
governing body of such Person or (y) recommended for approval by such board of
directors or governing body to the shareholders, members, partners, or other
owners of such Person, as required under applicable law or the certificate of
incorporation and by-laws or other organizational documents of such Person and
subsequently approved by the shareholders, members, partners or other owners of
such approval is required under applicable law or by the certificate of
incorporation and by-laws or other organizational documents of such Person or
(z) otherwise agreed to by all shareholders, members, partners or owners of such
Person;

 

(ix) The Borrower has timely delivered the financial statements required
pursuant to Section 5.1(1) and 5.1(2) hereof.

 

15



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, trust, unincorporated organization or any other
juridical entity, or a government or state or any agency or political
subdivision thereof.

 

“Plan” shall mean any plan of a type described in Section 4021(a) of ERISA in
respect of which the Borrower or any of its Subsidiaries or any ERISA Affiliate
is an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” shall mean and refer to the variable per annum rate of interest so
designated from time to time by Fleet National Bank as its prime rate. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate charged to any customer.

 

“Prime Rate Loan” shall mean any Revolving Credit Loan when and to the extent
that the interest rate therefor is determined by reference to the Prime Rate.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1986, as amended from time to
time.

 

“Relevant Period” shall mean any of the periods specified in Section 2.8 hereof.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder.

 

“Required Lenders” shall mean at any time Lenders having at least sixty-six and
two-thirds (66  2/3%) percent of the aggregate amount of the Revolving Credit
Commitments or, if the Revolving Credit Commitments are no longer in effect,
Lenders holding at least sixty-six and two-thirds (66  2/3%) percent of the
aggregate outstanding principal amount of the sum of the Revolving Credit Notes
and the Letter of Credit Exposure (or participation in any of the foregoing);
provided, however, that such calculation shall be made without including the
Revolving Credit Commitment and pro rata portion of Letter of Credit Exposure of
any Lender or principal amount of Revolving Credit Notes held by such Lender, if
such Lender is in default with respect to any of its obligations to the
Administrative Agent, the Borrower or any Lender.

 

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any material law, treaty, rule or regulation, or any determination
of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Credit Loans to the Borrower during
the Commitment Period pursuant to the terms hereof as such Commitment is
described in Section 2.1 hereof.

 

16



--------------------------------------------------------------------------------

“Revolving Credit Loan” shall mean a loan made pursuant to the terms of Section
2.2 hereof.

 

“Revolving Credit Note” or “Revolving Credit Notes” shall mean the Revolving
Credit Notes referred to in Section 2.3 hereof in the form of Exhibit “A”
hereto.

 

“Rolling Two Quarter EBIT” shall mean, in respect of each Relevant Period, the
amount of EBIT as at the end of each fiscal quarter for the two (2) fiscal
quarters then ended as reported in the corresponding consolidated financial
statements in respect of such Relevant Period.

 

“Security Agreement” or “Security Agreements” shall mean a Security Agreement
executed by the Borrower and each of its Domestic Subsidiaries in the form
prepared by counsel to the Administrative Agent.

 

“Subordinated Debt” shall mean indebtedness of the Borrower subordinated in
right of payment to the obligations to the Lenders under this Agreement pursuant
to documentation containing maturities, amortization schedules, covenants,
defaults, remedies, subordination provisions and other material terms in form
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders.

 

“Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the partnership interests are, as of such date,
owned, controlled or held, directly or indirectly, by the parent.

 

“Tangible Net Worth” shall mean, for the Borrower and its Subsidiaries on a
consolidated basis, at any date, the excess of total assets over total
liabilities, total assets and total liabilities each to be determined in
accordance with GAAP consistently applied, excluding, however, from the
determination of total assets all assets which would be classified as intangible
assets under GAAP, including, without limitation, goodwill, patents, trademarks,
trade names, copyrights and franchises.

 

“Termination Date” shall mean September 4, 2007 or, if such date is not a
Business Day, the Business Day next succeeding such date.

 

“Total Revolving Credit Commitment” shall mean the sum of the Lenders’ Revolving
Credit Commitments, as the same may be reduced from time to time in accordance

 

17



--------------------------------------------------------------------------------

with Section 2.11 hereof.

 

1.2 Accounting Terms. As used herein and in any certificate or other documents
made or delivered pursuant hereto, accounting terms not specifically defined
herein shall have the respective meanings given to them under GAAP.

 

SECTION 2. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

 

2.1 Revolving Credit Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender,
severally and not jointly, agrees to make Revolving Credit Loans to the
Borrower, at any time and from time to time from the date hereof to the
Termination Date, or until the earlier termination of its Revolving Credit
Commitment in accordance with the terms hereof, in an aggregate principal amount
at any time outstanding not to exceed the amount of such Lender’s Revolving
Credit Commitment set forth opposite its name in Schedule I hereto, as such
Revolving Credit Commitment may be changed from time to time in accordance with
the provisions of this Agreement. Notwithstanding the foregoing, the sum of (i)
the aggregate principal amount of Revolving Credit Loans outstanding at any time
to the Borrower and (ii) the Letter of Credit Exposure shall not exceed the
lesser of (y) the Total Revolving Credit Commitment or (z) the Borrowing Base.
The Revolving Credit Commitment of each Lender shall automatically and
permanently terminate on the Termination Date.

 

Within the foregoing limits, the Borrower may borrow, repay (or, subject to the
provisions of Section 2.10 hereof, prepay) and reborrow, during the Commitment
Period, subject to the terms, provisions and limitations set forth herein.

 

2.2 Revolving Credit Loans. (a) The Revolving Credit Loans made by a Lender on
any date shall be in a minimum amount of $500,000 and in integral multiples of
$100,000 in excess thereof in the case of a LIBOR Rate Loan or in a minimum
amount of $250,000 and in integral multiples of $100,000 in excess thereof in
the case of a Prime Rate Loan.

 

(b) Revolving Credit Loans shall be made ratably by the Lenders in accordance
with their respective Revolving Credit Commitments; provided, however, that the
failure of any Lender to make any Revolving Credit Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder.

 

(c) Each Revolving Credit Loan shall be either a Prime Rate Loan or a LIBOR Rate
Loan as the Borrower may request pursuant to Section 2.5 hereof. Revolving
Credit Loans of more than one type and Interest Period may be outstanding at the
same time.

 

(d) Each Lender shall make its Revolving Credit Loans on the proposed dates
thereof by paying the amount required to the Administrative Agent in Melville,
New York, in immediately available funds not later than 1:00 p.m., New York
time, and the Administrative Agent shall as soon as practicable, but in no event
later than 3:00 p.m., New York time, credit

 

18



--------------------------------------------------------------------------------

the amounts so received to the general deposit account of the Borrower with the
Administrative Agent in immediately available funds or, if Revolving Credit
Loans are not to be made on such date because any condition precedent to a
borrowing herein specified is not met, return the amounts so received to the
respective Lenders.

 

2.3 Revolving Credit Notes. (a) The Revolving Credit Loans made by the Lenders
pursuant to Section 2.2 hereof shall be evidenced by promissory notes of the
Borrower substantially in the form of Exhibit “A” hereto with appropriate
insertions (individually, a “Revolving Credit Note” and, collectively, the
“Revolving Credit Notes”), payable to the order of each Lender and evidencing
the obligations of the Borrower to pay to each Lender on the Termination Date
the lesser of (y) the amount of each Lender’s Revolving Credit Commitment or (z)
the aggregate unpaid principal amount of all Revolving Credit Loans made by such
Lender, with interest thereon as hereinafter prescribed in Section 2.4 hereof.

 

(b) The date and amount of each Revolving Credit Loan, the basis for calculating
interest, the Interest Period (if any) applicable thereto and each payment of
principal with respect thereto may be endorsed by the Lenders on the schedule
annexed to and constituting a part of the Revolving Credit Notes. The aggregate
unpaid amount of Revolving Credit Loans set forth on such schedule shall be
presumed to be the principal amount owing and unpaid thereon. The failure of a
Lender to make such endorsement on such schedule shall not prejudice such Lender
in any way, nor affect its rights hereunder with respect to any Revolving Credit
Loan. The Revolving Credit Notes shall be dated the date of this Agreement and
be stated to mature on the Termination Date.

 

2.4 Interest. Interest on each Revolving Credit Loan shall be at a per annum
rate to be elected by the Borrower, in accordance with Section 2.5 hereof, and
shall be one of the following:

 

(a) during any Relevant Period in respect of which the applicable Rolling Two
Quarter EBIT was less than $2,000,000 as reported in the corresponding financial
statements in respect of same, the Prime Rate or, subject to availability, the
LIBOR Rate for Interest Periods selected by the Borrower plus 2.75%; or

 

(b) during any Relevant Period in respect of which the applicable Rolling Two
Quarter EBIT was equal or greater than $2,000,000, as reported in the
corresponding financial statements in respect of same, a fluctuating rate equal
to the Prime Rate or, subject to availability, the LIBOR Rate for Interest
Periods selected by the Borrower plus the applicable Margin.

 

The Administrative Agent shall determine each interest rate applicable to the
Revolving Credit Loans and shall promptly advise the Borrower and the Lenders of
the interest rate so determined. Interest on each Prime Rate Loan shall be
payable monthly in arrears to the Administrative Agent for the pro rata benefit
of the Lenders, on the first Business Day of each month, commencing on the first
such day to occur after the pertinent Revolving Credit Loan is

 

19



--------------------------------------------------------------------------------

made and upon payment in full thereof. Interest on each LIBOR Rate Loan shall be
payable to the Administrative Agent for the pro rata benefit of the Lenders in
arrears (i) in the case of LIBOR Rate Loans with Interest Periods of three
months or less, at the end of each applicable Interest Period and (ii) in the
case of LIBOR Rate Loans with Interest Periods of more than three months, on the
numerically corresponding day that falls three months after the beginning of
such Interest Period and at the end of the applicable Interest Period. Whenever
the unpaid principal balance of any Revolving Credit Loan shall become due and
payable (whether at the stated maturity thereof, by acceleration or otherwise)
interest shall thereafter be payable, on demand, to the Administrative Agent for
the pro rata benefit of the Lenders at the Involuntary Rate; provided, however,
that no interest payable hereunder shall be in excess of the rate permitted by
applicable law. Interest on each Revolving Credit Loan shall be calculated on
the basis of a year of 360 days for the actual number of days elapsed.

 

2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments during the Commitment Period on any Business Day by
giving the Administrative Agent irrevocable notice of a request for a Revolving
Credit Loan hereunder setting forth the amount of the Revolving Credit Loan
requested, the date thereof, whether it is to be a LIBOR Rate Loan or a Prime
Rate Loan and, if it is to be a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. Requests for LIBOR Rate Loans shall be received by
the Administrative Agent not later than 11:00 a.m. (New York time) three (3)
Business Days prior to the first day of the Interest Period for each such
Revolving Credit Loan. Requests for Prime Rate Loans may be made up to 11:00
a.m. (New York time) on the day such Revolving Credit Loan is to be made. Any
request for a Revolving Credit Loan may be written or oral, but if oral, it
shall be confirmed in writing sent by the Borrower to the Administrative Agent
within two (2) Business Days thereafter. The Administrative Agent shall promptly
advise (but in any event, by 2:00 p.m. New York time, three (3) Business Days
prior to a LIBOR Rate Loan or by 12:00 p.m. on the same Business Day in the case
of a Prime Rate Loan) the Lenders of any notice given pursuant to this Section
2.5 and of each Lender’s portion of the requested borrowing.

 

2.6 Conversion and Renewals. The Borrower may elect from time to time to convert
all or a part of one type of Revolving Credit Loan into another type of
Revolving Credit Loan or to renew all or part of a Revolving Credit Loan by
giving the Administrative Agent notice by 11 a.m. (New York time) on the day of
the conversion into a Prime Rate Loan and at least three (3) Business Days
before the conversion into or renewal of a LIBOR Rate Loan, specifying: (1) the
renewal or conversion date; (2) the amount of the Revolving Credit Loan to be
converted or renewed; (3) in the case of conversions, the type of Revolving
Credit Loan to be converted into; and (4) in the case of renewals of or a
conversion into LIBOR Rate Loans, the duration of the Interest Period applicable
thereto; provided that (a) the minimum principal amount of each Revolving Credit
Loan of a Lender outstanding after a renewal or conversion to a LIBOR Rate Loan
shall be $500,000 or to a Prime Rate Loan shall be $250,000; and (b) LIBOR Rate
Loans can be converted only on the last day of the Interest Period of such
Revolving Credit Loan. All notices given under this Section 2.6 shall be
irrevocable and shall be given not later than 11:00 a.m. (New York time) on the
day which is the day or not less than the number of Business Days,

 

20



--------------------------------------------------------------------------------

as the case may be, specified above for such notice. Any request for a
conversion or a renewal under this Section 2.6 may be written or oral, but if
oral, it shall be confirmed in writing sent by the Borrower to the
Administrative Agent within two (2) Business Days thereafter. If the Borrower
shall fail to give the Administrative Agent the notice as specified above for
the renewal or conversion of a LIBOR Rate Loan prior to the end of the Interest
Period with respect thereto, such LIBOR Rate Loan shall automatically be
converted into a Prime Rate Loan on the last day of the Interest Period for such
Revolving Credit Loan. The Administrative Agent shall promptly advise (but in
any event, by 2:00 p.m. New York time, three (3) Business Days prior to a LIBOR
Rate Loan or by 3:00 p.m. on the same Business Day in the case of a Prime Rate
Loan) the Lenders of any notice given pursuant to this Section 2.6 and of each
Lender’s portion of the requested conversion or renewal.

 

2.7 Suspension of LIBOR Rate Loans.

 

(a) Disaster. Notwithstanding anything contained in this Agreement to the
contrary, if the Administrative Agent determines that:

 

(i) it is unable for any reason to quote or determine rates based upon a LIBOR
Rate, or

 

(ii) the LIBOR Rate does not accurately reflect the cost to a Lender of making
or maintaining a LIBOR Rate Loan

 

then the Administrative Agent shall give the Borrower and the Lenders prompt
notice thereof, and so long as such condition shall remain in effect the right
of the Borrower to select a LIBOR Rate Loan or to convert a Prime Rate Loan
into, or to borrow or renew, a LIBOR Rate Loan shall be suspended. The Borrower,
in such event, shall, on the last day of a then current Interest Period either
prepay such loan together with accrued interest thereon or convert such loan
into a Prime Rate Loan.

 

(b) Illegality. Notwithstanding any other provisions herein, if any Requirements
of Law, regulation, order or decree or any change therein or in the
interpretation or application thereof shall make it unlawful for a Lender to
make or maintain LIBOR Rate Loans as contemplated by this Agreement, the
commitment hereunder to make LIBOR Rate Loans shall forthwith be canceled with
respect to such Lender upon notice to the Administrative Agent and the Borrower
and Revolving Credit Loans of such Lender then outstanding as LIBOR Rate Loans,
if any, shall, at the option of the Borrower, be prepaid in full together with
all interest accrued and unpaid to the date of any such prepayment together with
any amounts required by Section 2.10 hereof, or converted into a Prime Rate
Loan.

 

2.8 Applicable Interest, Margin and Commitment Fee; Relevant Period, Etc. The
applicable interest rate under Section 2.4, Margin and Commitment Fee shall be
reset four times each fiscal year for the relevant periods set forth below (each
a “Relevant Period”), based upon the amount of Rolling Two Quarter EBIT and the
Modified Quick Ratio, as reflected at the close

 

21



--------------------------------------------------------------------------------

of the statement period in the Borrower’s corresponding consolidated financial
statements indicated in the table below, as follows:

 

22



--------------------------------------------------------------------------------

Corresponding consolidated

Financial Statements

--------------------------------------------------------------------------------

  

Relevant Period of

Each Fiscal Year

--------------------------------------------------------------------------------

1st Quarter

  

August 1—October 31

2nd Quarter

  

November 1—January 31

3rd Quarter

  

February 1—June 15

Annual(Fiscal Year End)

  

June 16—July 31

 

2.9 Commitment Fee. As additional compensation for the Revolving Credit
Commitments, the Borrower agrees to pay the Administrative Agent for the pro
rata benefit of the Lenders a commitment fee for the Commitment Period based on
the average daily unused portion of the Total Revolving Credit Commitment
(without reference to the Borrowing Base) and the applicable Rolling Two Quarter
EBIT and Modified Quick Ratio in respect of the Relevant Periods as reflected in
the corresponding consolidated financial statements referred to in Section 2.8
and delivered pursuant to Section 5.1 hereof in the percentage per annum as
determined by reference to the grid set forth below:

 

Rolling Two Quarter EBIT

 

Modified Quick Ratio

--------------------------------------------------------------------------------

  

Equal to or greater

than $2,000,000

but Less than $5,000,000

--------------------------------------------------------------------------------

  

Equal to or greater

than $5,000,000

but less than $10,000,000

--------------------------------------------------------------------------------

  

Equal to or greater

than $10,000,000

--------------------------------------------------------------------------------

equal to or greater than 2.0

   .25    .25    .20

equal to or greater than 1.5 but less than 2.0

   .275    .25    .225

equal to or greater than 1.10 but less than 1.5

   .275    .275    .25

 

Any fee payable under this Section 2.9 which is not paid when due shall bear
interest at the Involuntary Rate until paid, payable on demand. Such fee shall
be computed on the basis of a 360 day year for the actual days elapsed for the
Relevant Period and shall be payable monthly on the first day of each month
during the Commitment Period and on the Termination Date or any earlier date of
termination in accordance with the terms of this Agreement. The “unused portion
of the Total Revolving Credit Commitment” means, at any time, the Total
Revolving Credit Commitment less the sum of (a) the unpaid principal balance of
all Revolving Credit Loans and (b) Letter of Credit Exposure. Upon termination
or reduction of the Revolving Credit Commitments, the Borrower will pay to the
Administrative Agent, for the pro rata account of the Lenders, accrued unused
fees on the portion of the Revolving Credit Commitment terminated or reduced to
the date of termination or reduction.

 

2.10 Additional Compensation in Certain Circumstances.

 

23



--------------------------------------------------------------------------------

(a) Increased Costs or Reduced Return Resulting From Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc. If any law or guideline or interpretation
or application thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any change therein, or compliance
with any request or directive of any Governmental Authority (whether or not
having the force of law) now existing or hereafter adopted:

 

(i) subjects the Administrative Agent or a Lender to any tax or changes the
basis of taxation with respect to this Agreement, the Revolving Credit Notes,
the Revolving Credit Loans, any other extensions of credit under this Agreement
or payments by the Borrower of principal, interest, commitment fee or other
amounts due from the Borrower hereunder or under the Revolving Credit Notes
(except for taxes on the overall net income of the Administrative Agent or a
Lender imposed by the jurisdiction in which the Administrative Agent or such
Lender’s principal office is located),

 

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
assets (funded or contingent) of, deposits with or for the account of, or other
acquisition of funds by, the Administrative Agent or a Lender (or participations
in any of the foregoing) (other than requirements expressly included herein in
the determination of the LIBOR Rate hereunder),

 

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or credits or
commitments to extend credit extended by, the Administrative Agent or a Lender
(or participations therein) or (B) otherwise applicable to the obligations of
the Administrative Agent or a Lender under this Agreement, or

 

(iv) imposes upon the Administrative Agent or a Lender any other condition or
expense with respect to this Agreement, the Revolving Credit Notes or its
making, maintenance or funding any part of the Revolving Credit Loans or any
other extensions of credit under this Agreement (or participations therein), and
the result of any of the foregoing is to increase the cost to, reduce the income
receivable by, or impose any expense (including loss of margin) upon the
Administrative Agent or a Lender with respect to this Agreement, the Revolving
Credit Notes or the making, maintenance or funding of any part of the Revolving
Credit Loans or any other extensions of credit under this Agreement (or, in the
case of any capital adequacy or similar requirement, to have the effect of
reducing the rate of return on the Administrative Agent’s or a Lender’s capital,
taking into consideration the Administrative Agent’s and such Lender’s policies
with respect to capital adequacy) by an amount which the Administrative Agent or
a Lender deems to be material, the Administrative Agent or such Lender shall
from time to time notify the Borrower of the amount determined in good faith
(using any averaging and attribution methods) by the Administrative Agent or
such Lender (which determination shall be conclusive) to be necessary to
compensate the Administrative Agent or such Lender for such increase, reduction
or imposition. Such amount shall be due and

 

24



--------------------------------------------------------------------------------

payable by the Borrower to the Administrative Agent or the applicable Lender ten
(10) ten Business Days after such notice is given. A certificate by the
Administrative Agent or a Lender as to the amount due and payable under this
Section 2.10(a) from time to time and the method of calculating such amount
shall be conclusive absent manifest error. All references to “Lender” shall be
deemed to include any participant in such Lender’s Revolving Credit Commitment.

 

(b) Indemnity. In addition to the compensation required by subsection (a) of
this Section 2.10, the Borrower shall indemnify the Administrative Agent and
each Lender against any loss or expense (including loss of margin) which the
Administrative Agent or such Lender has sustained or incurred as a consequence
of any

 

(i) payment, prepayment or conversion of any part of any LIBOR Rate Loan on a
day other than the last day of the applicable Interest Period (whether or not
such payment, prepayment or conversion is mandatory or automatic and whether or
not such payment or prepayment is then due).

 

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any notice stated herein to be irrevocable (the
Administrative Agent having in its sole discretion the options (A) to give
effect to such attempted revocation and obtain indemnity under this Section
2.10(b) or (B) to treat such attempted revocation as having no force or effect,
as if never made), or

 

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or the Revolving Credit Notes,
including without limitation any failure of the Borrower to pay when due (by
acceleration or otherwise) any principal, interest, commitment fee or other
amount due hereunder or under a Revolving Credit Note.

 

If the Administrative Agent or a Lender sustains or incurs any such loss or
expense it shall from time to time notify the Borrower of the amount determined
in good faith by the Administrative Agent or such Lender (which determination
shall be conclusive) to be necessary to indemnify the Administrative Agent or
such Lender for such loss or expense. Such amount shall be due and payable by
the Borrower to the Administrative Agent or Lender ten (10) Business Days after
such notice is given. All references to “Lender” shall be deemed to include any
participant in such Lender’s Revolving Credit Commitment.

 

The indemnities set forth herein shall survive payment in full of all LIBOR Rate
Loans and all other Revolving Credit Loans made pursuant to this Agreement.

 

2.11 Termination or Reduction of Commitment. Subject to the indemnity agreement
with respect to LIBOR Rate Loans set forth in Section 2.10(b) hereof, the
Borrower shall have the right, upon not less than three (3) Business Days’
irrevocable notice to the Administrative Agent (which shall promptly notify each
of the Lenders), to terminate the Total Revolving Credit

 

25



--------------------------------------------------------------------------------

Commitment or, from time to time, to reduce the amount of the Total Revolving
Credit Commitment, provided that (a) any such reduction (i) shall be in the
minimum amount of $1,000,000 or a multiple thereof, (ii) shall reduce
permanently the amount of the Total Revolving Credit Commitment then in effect,
and (iii) shall be accompanied by prepayment of the Revolving Credit Loans
outstanding, together with accrued interest on the amount so prepaid to the
dates of each such prepayment, to the extent, if any, that the Aggregate
Outstandings exceed the amount of the Total Revolving Credit Commitment as then
reduced, and (b) any such termination of the Total Revolving Credit Commitment
shall be accompanied by prepayment in full of the Revolving Credit Loans
outstanding, together with accrued interest thereon to the date of prepayment,
and the payment of any unpaid commitment fee then accrued hereunder, and (c) no
such reduction shall reduce the Total Revolving Credit Commitment to an amount
which is less than the Letter of Credit Exposure, and (d) no such termination
shall be effective if there is then any Letter of Credit Exposure.

 

2.12 Prepayment. Subject to the indemnity agreement with respect to LIBOR Rate
Loans set forth in Section 2.10(b) hereof, the Borrower (a) may prepay any
Revolving Credit Loan in whole or in part without premium or penalty and (b)
shall prepay Revolving Credit Loans to the extent that the Aggregate
Outstandings exceed the Borrowing Base no later than five (5) Business Days
after the occurrence of such excess. Each prepayment shall be made together with
interest accrued on the amount prepaid to the date of prepayment. Prepayments of
Revolving Credit Loans may be reborrowed on a revolving basis as aforesaid.

 

2.13 Payments. (a) All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without setoff
or counterclaim and shall be made to the Lenders on the date of payment at the
office of the Administrative Agent set forth in Section 10.1 hereof or at such
other place as the Administrative Agent may from time to time designate in
writing on or before 11:00 a.m. (New York time). All such payments shall be made
in lawful money of the United States of America and in immediately available
funds. If any payment hereunder (other than payments on LIBOR Rate Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a LIBOR Rate Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding Business Day and, in the event of any
extension, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

 

(b) The Borrower hereby authorizes the Administrative Agent to charge any of its
accounts maintained at the Administrative Agent on the date any payment is due
hereunder or under a Revolving Credit Note.

 

2.14 Pro Rata Treatment. (a) Except for any payment, reimbursement or other
indemnity to any Lender or other indemnified person under Section 2.7(b), 2.10,
2.19 or 10.4 hereof, each borrowing, each payment of any fee or other amount
payable hereunder and each

 

26



--------------------------------------------------------------------------------

reduction of the Total Revolving Credit Commitment shall be made pro rata among
the Lenders in the proportions that their Revolving Credit Commitments bear to
the Total Revolving Credit Commitment. Each payment or prepayment of principal
of the Revolving Credit Notes and each payment of interest on the Revolving
Credit Notes shall be made pro rata among the Lenders in the proportions that
the amount outstanding under a Revolving Credit Note payable to a particular
Lender bears to the aggregate amount outstanding under the Revolving Credit
Notes.

 

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the time such Lender is required to fund any proposed borrowing
that such Lender will not make the amount that would constitute its pro rata
share of such borrowing on such date available to the Administrative Agent, the
Administrative Agent may (assuming that the Administrative Agent has furnished
such Lender with notice of the proposed borrowing as required under Section 2.5
hereof) assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
such amount is made available by such Lender to the Administrative Agent on a
date after such borrowing date, such Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (i) the daily average Federal
funds rate during such period as quoted by the Administrative Agent, times (ii)
the amount of such Lender’s pro rata share of such borrowing, times (iii) a
fraction the numerator of which is the number of days that elapse from and
including such borrowing date to the date on which such Lender’s pro rata share
of such borrowing shall have become immediately available to the Administrative
Agent and the denominator of which is 360. A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
subsection shall be conclusive in the absence of manifest error. If such
Lender’s pro rata share of such borrowing is not in fact made available to the
Administrative Agent by such Lender within three (3) Business Days of such
borrowing date, the Administrative Agent shall be entitled to recover such
amount with interest thereon at the rate per annum applicable to the relevant
Revolving Credit Loans hereunder, on demand, from the Borrower.

 

(c) Notwithstanding the foregoing provisions of this Section 2.14, in the event
that a Lender fails to make any amount that would constitute its pro rata share
of a borrowing available to the Administrative Agent, the Administrative Agent
shall so notify the other Lender(s) whereupon such Lender(s) shall be required
to make such amount available to the Administrative Agent on a pro rata basis
between (or among) the Lenders in the proportions that their Revolving Credit
Commitments bear to the Total Revolving Credit Commitment, in an aggregate
amount not to exceed the amount of such Lender’s unused Revolving Credit
Commitment as set forth on Schedule A attached hereto.

 

2.15 Sharing of Setoffs. Each Lender agrees that if it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or a Guarantor, including, but not limited to, a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, obtain
payment (voluntary or involuntary) in respect of a Revolving Credit Note held by
it as a result of which

 

27



--------------------------------------------------------------------------------

the unpaid principal portion of the Revolving Credit Note held by it shall be
proportionately less than the unpaid principal portion of the Revolving Credit
Notes held by any other Lender, it shall be deemed to have simultaneously
purchased from such other Lender a participation in the Revolving Credit Note or
participation held by such other Lender with the purchase price payable in cash
upon demand by such other Lender, so that the aggregate unpaid principal amount
of the Revolving Credit Notes and participations in Revolving Credit Notes held
by it shall be in the same proportion to the aggregate unpaid principal amount
of all Revolving Credit Notes then outstanding as the principal amount of the
Revolving Credit Notes held by it prior to such exercise of banker’s lien,
setoff or counterclaim was to the principal amount of all Revolving Credit Notes
outstanding prior to such exercise of banker’s lien, setoff or counterclaim;
provided, however, that if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.15 and such other Lender shall thereafter
receive or recover from or respecting the Borrower or any Guarantor any amount
in respect of a Revolving Credit Note proportionally greater than that received
by the first Lender, such purchase or purchases or adjustments shall be
repurchased and rescinded to the extent of such receipt or recovery and the
purchase price or prices paid or adjustments made shall be repaid or restored,
as applicable, without interest; provided, that, if such disproportionate amount
received or recovered by such other Lender exceeds the amount necessary to
restore the Lenders respective pro rata shares, then this section shall apply to
such excess. If all or part of any proportionately greater payment received by
any purchasing Lender is thereafter recovered from such purchasing Lender upon
the bankruptcy or reorganization of the Borrower or any Guarantor, or otherwise,
the purchases by such purchasing Lender shall be rescinded and the purchase
price paid for the participations purchased by such purchasing Lender shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. The Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation in a Revolving Credit Note
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrower to such Lender as fully as if such Lender held a Revolving Credit Note
in the amount of such participation.

 

2.16 Use of Proceeds. The Borrower has utilized the proceeds of the initial
Revolving Credit Loans to repay any amounts owing to the administrative agent or
the lenders named under the revolving credit agreement among Mellon Bank, N.A.
and certain lenders and the Borrower dated as of October 18, 2000 (the “Prior
Agreement”). The proceeds of any subsequent Revolving Credit Loans may be used
by the Borrower for working capital purposes, capital expenditures, to fund the
purchase price of Permitted Acquisitions and to repurchase stock of the Borrower
in an aggregate cumulative amount during the Commitment Period not to exceed
$4,000,000 valued at the market price at the time of purchase. Letters of Credit
shall be issued by the Issuing Lender hereunder for the account of the Borrower
and shall be issued for the purpose of providing a payment mechanism in
connection with the purchase of any materials, goods or services by the Borrower
or any Guarantors in the ordinary course of their respective businesses. No
portion of the proceeds of any Revolving Credit Loan and no Letter of Credit
shall be used by the Borrower in any manner which might cause the borrowing of
such Revolving Credit Loan, or such Letter of Credit or the application of such
proceeds to violate Regulation U, Regulation T or Regulation X of the Board.

 

28



--------------------------------------------------------------------------------

2.17 Issuance of Letters of Credit. Upon the request of the Borrower, and
subject to the conditions set forth herein and such other conditions to the
opening of Letters of Credit as the Issuing Lender requires of its customers
generally, the Issuing Lender shall from time to time during the Commitment
Period issue documentary or standby letters of credit (each, a “Letter of
Credit”) for the account of the Borrower. The issuance of each Letter of Credit
shall be made on at least one (1) Business Day’s prior written notice from the
Borrower to the Issuing Lender which written notice shall be an application for
a Letter of Credit on the Issuing Lender’s customary form. The expiration date
of any Letter of Credit shall not be later than one (1) year from the date of
issuance thereof nor, in any event, later than the Termination Date. The Letters
of Credit shall be issued in respect of any transactions occurring in the
Borrower’s ordinary course of business.

 

2.18 Actions of Issuing Lender. Any Letter of Credit may, in the discretion of
the Issuing Lender or its correspondents, be interpreted by them (to the extent
not inconsistent with such Letter of Credit) in accordance with the Uniform
Customs and Practice for Documentary Credits of the International Chamber of
Commerce, as adopted or amended from time to time, or any other rules,
regulations and customs prevailing at the place where any Letter of Credit is
available or the drafts thereunder are drawn or negotiated. The Issuing Lender
and its correspondents may in good faith accept and act upon the name,
signature, or act of any party purporting to be the executor, administrator,
receiver, trustee in bankruptcy, or other legal representative of any party
designated in any Letter of Credit in the place of the name, signature, or act
of such party.

 

2.19 Indemnity as to Letters of Credit. The Borrower hereby agrees to indemnify
and hold harmless the Issuing Lender, the Administrative Agent and the Lenders
from and against any and all claims, damages, losses, liabilities, costs or
expenses whatsoever which the Issuing Lender, the Administrative Agent or the
Lenders may incur or suffer by reason of or in connection with the execution and
delivery or assignment of, or payment under, any Letter of Credit, except only
if and to the extent that any such claim, damage, loss, liability, cost or
expense shall be caused by the willful misconduct or gross negligence of the
Issuing Lender, the Administrative Agent or any Lender performing its
obligations respecting such Letter of Credit under this Agreement. Without
limiting the foregoing, the Borrower further agrees to indemnify and hold
harmless the Issuing Lender, the Administrative Agent, the Lenders and their
respective officers and directors, each person who controls any of the foregoing
within the meaning of Section 15 of the Securities Act of 1933 or any applicable
state securities law and their respective successors and assigns from and
against any and all claims, damages, losses, liabilities, costs or expenses,
joint or several, to which they or any of them may become subject under any
federal or state securities law, rule or regulation, at common law or otherwise,
insofar as such claims, damages, losses, liabilities, costs or expenses arise
out of or are based upon the execution and delivery by the Issuing Lender of any
Letters of Credit or the execution and delivery of any other document in
connection therewith (but not including any claims, damages, losses,
liabilities, costs or expenses arising from the gross negligence or willful
misconduct of the Issuing Lender, the Administrative Agent or a Lender). The
Borrower upon demand by the

 

29



--------------------------------------------------------------------------------

Administrative Agent at any time, shall reimburse the Administrative Agent for
any reasonable legal or other expenses incurred in connection with investigating
or defending against any of the foregoing. The indemnities contained herein
shall survive the expiration or termination of the Letters of Credit and this
Agreement.

 

2.20 Letter of Credit Fees. The Borrower agrees to pay to the Issuing Lender its
standard Letter of Credit draw fees in effect from time to time, its standard
fees in effect from time to time with respect to commissions on Letters of
Credit in an amount of less than $500. The Borrower also agrees to pay any
Letter of Credit commission in excess of $500 to the Administrative Agent. The
full amount of such commission in excess of $500 shall be shared with the
Lenders on a pro rata basis in accordance with the provisions of Section 2.14
hereof.

 

2.21 Payment in Respect of Letters of Credit; Reimbursement. Upon the issuance
of any Letter of Credit, the Issuing Lender shall notify the Administrative
Agent which shall notify each Lender of the principal amount, the number, and
the expiration date thereof and the amount of such Lender’s participation
therein. By the issuance of a Letter of Credit hereunder and without further
action on the part of the Issuing Lender, the Administrative Agent or the
Lenders, each Lender hereby accepts from the Issuing Lender a participation
(which participation shall be nonrecourse to the Issuing Lender) in such Letter
of Credit equal to such Lender’s pro rata (based on its Revolving Credit
Commitment) share of such Letter of Credit, effective upon the issuance of such
Letter of Credit. Each Lender hereby absolutely and unconditionally agrees to
pay and discharge, and to indemnify and hold harmless the Issuing Lender from
liability in respect of, such Lender’s pro rata share of the amount of any
drawing under a Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations in each Letter of Credit issued by the
Issuing Lender and its obligation to make the payments specified herein, and the
right of the Issuing Lender to receive the same, in the manner specified herein,
are absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or an Event of Default hereunder, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. The
Issuing Lender shall review, on behalf of the Lenders, each draft presented
under a Letter of Credit and shall notify each Lender of any such presentment.
Promptly after it shall have ascertained that any draft presented under any
Letter of Credit appears on its face to be in substantial conformity with the
terms and conditions of such Letter of Credit, the Issuing Lender shall give
notice to the Administrative Agent which shall give telephonic or facsimile
notice to the Lenders and the Borrower of the receipt and amount of such draft
and the date on which payment thereon will be made provided, however, the
Issuing Lender shall have the right, in its sole discretion, to decline to
accept any documents and to decline to making payment under any Letter of Credit
if the documents presented are not in strict compliance with the terms of such
Letter of Credit. The Borrower shall pay to the Issuing Lender the amount
specified in such notice by no later than 11:00 a.m. (New York time) on the date
such payment is scheduled to be made. If the Borrower has not so discharged such
payment obligations and the Issuing Lender is unable to recover the required
amount by debiting the Borrower’s account, the Issuing Lender shall give the
Administrative Agent notice which shall give each Lender notice of any amount
that remains unpaid, and each Lender shall promptly pay the amounts required to
the Issuing

 

30



--------------------------------------------------------------------------------

Lender in immediately available funds, and, with respect to Letters of Credit,
the Issuing Lender, not later than 3:00 p.m. (New York time) on such day, shall
make the appropriate payment to the applicable beneficiary. If the Lenders shall
pay to the Issuing Lender the amount of any draft presented under a Letter of
Credit, then the Issuing Lender, on behalf of the Lenders, shall charge the
general deposit account of the Borrower with the Issuing Lender for the amount
thereof, together with the Issuing Lender’s customary overdraft or similar fee
in the event the funds available in such account shall not be sufficient to
reimburse the Lenders for such payment. If the Lenders have not been paid with
respect to any drawing as provided above, the Borrower shall pay to the Issuing
Lender, for the account of the Lenders, the amount of such drawing together with
interest on such amount at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the Involuntary Rate,
payable on demand. The obligations of the Borrower under this Section 2.21 to
pay the Issuing Lender, the Lenders and the Administrative Agent for all
drawings under Letters of Credit shall be absolute, unconditional and
irrevocable and shall be satisfied strictly in accordance with their terms,
irrespective of:

 

(a) any lack of validity or enforceability of any Letter of Credit;

 

(b) the existence of any claim, setoff, defense or other right which the
Borrower or any other Person may at any time have against the beneficiary under
any Letter of Credit, the Issuing Lender, the Administrative Agent or any Lender
(other than the defense of payment in accordance with the terms of this
Agreement or a defense not otherwise waived hereunder based on the gross
negligence or willful misconduct of the Issuing Lender, the Administrative Agent
or any Lender) or any other Person in connection with this Agreement or any
other transaction;

 

(c) any draft or other document presented under or in connection with any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

 

(d) payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or other document which does not comply with the terms
of such Letter of Credit;

 

(e) the existence, character, quantity, quality, condition, packing, value or
delivery of any goods or other property relating to any Letter of Credit;

 

(f) the time, place, manner or order in which shipment is made;

 

(g) the provisions of any insurance policy or any act or omission of any
insurer, shipper, warehouseman, carrier, correspondent or other Person; or

 

(h) any other circumstance or event whatsoever, whether or not similar to any of
the foregoing.

 

31



--------------------------------------------------------------------------------

Neither the Issuing Lender, the Administrative Agent nor a Lender shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make payment
thereunder (irrespective of any of the circumstances referred to above), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender, the Administrative Agent or a Lender,
provided that the foregoing shall not be construed to excuse the Issuing Lender,
the Administrative Agent or a Lender from liability to the Borrower to the
extent of damages suffered by the Borrower that are caused by the Issuing
Lender’s, the Administrative Agent’s or such Lender’s gross negligence or
willful misconduct. It is understood that in making any payment under any Letter
of Credit (x) the Issuing Lender’s exclusive reliance on the documents presented
to it under such Letter of Credit as to any and all matters set forth therein,
including, without limitation, good faith reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary equals the amount of such draft and whether or not any document
presented pursuant to such Letter of Credit proves to be insufficient in any
respect, if such document on its face appears to be in order, and whether or not
any other statement or any other document presented pursuant to such Letter of
Credit proves to be forged or invalid or any statement therein proves to be
inaccurate or untrue in any respect whatsoever and (y) any noncompliance in any
immaterial respect of the documents presented under such Letter of Credit with
the terms thereof shall, in each case, not be deemed willful misconduct or gross
negligence of the Issuing Lender.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Revolving Credit Loans and to issue Letters of Credit
herein provided for, the Borrower hereby covenants, represents and warrants to
the Administrative Agent and the Lenders that:

 

3.1 Financial Condition. The consolidated balance sheet and consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Subsidiaries as at February 28, 2003 audited by Lazar Levine & Company, LLC,
CPAs and the interim consolidated balance sheet and related consolidated
statements of income, retained earnings and cash flows as of May 31, 2003 have
heretofore been furnished to the Lenders, and fairly present the financial
condition of the Borrower and its Subsidiaries as at such dates, and the results
of their operations for the fiscal year and fiscal quarter, respectively, then
ended. Such annual financial statements have been prepared in accordance with
GAAP and such interim financial statements have been prepared on a basis
consistent with the annual financial statements, subject to the year end
adjustments. Neither the Borrower nor any of its Subsidiaries has any material
contingent obligations, contingent liabilities or liability for taxes, long-term
lease or unusual forward or long-term commitment, which are not reflected in the
foregoing statements or in the notes thereto.

 

32



--------------------------------------------------------------------------------

3.2 No Change. Since May 31, 2003 there has been no material adverse change in
the business, operations, assets or financial or other condition of the Borrower
or its Subsidiaries.

 

3.3 Corporate Existence; Compliance with Law; Subsidiaries. Each of the Borrower
and each of its Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, (ii) has the
corporate power and authority and the legal right to own and operate its
properties, and to conduct the business in which it is currently engaged, (iii)
does not own or operate properties or conduct business which requires
qualification as a foreign corporation in any jurisdiction in which it is not so
qualified, and (iv) is in compliance with all Requirements of Law; except to the
extent that the failure to so qualify as a foreign corporation as required by
clause (iii) of this Section 3.3 or to comply with all Requirements of Law as
required by clause (iv) of this Section 3.3 would not, in the aggregate, have a
material adverse effect on the business, operations, property or financial or
other condition of the Borrower and its Subsidiaries taken as a whole, and would
not materially adversely affect the ability of the Borrower or a Subsidiary to
perform its obligations under the Loan Documents.

 

3.4 Corporate Power; Authorization; Enforceable Obligations. The Borrower and
each of its Subsidiaries has the corporate power and authority and the legal
right to execute, deliver and perform its obligations under the Loan Documents
and, in the case of the Borrower, to borrow and obtain other extensions of
credit hereunder. The Borrower has taken all necessary corporate action to
authorize the borrowings and other extensions of credit hereunder on the terms
and conditions of this Agreement and the Borrower and each of its Subsidiaries
has taken all necessary corporate action to authorize the execution, delivery
and performance of the Loan Documents. No consent or authorization of, filing
with, or other act by or in respect of any other Person (including stockholders
and creditors of the Borrower or its Subsidiaries) or any Governmental
Authority, is required in connection with the borrowings and other extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents. Each of the Loan Documents has been duly
executed and delivered on behalf of the Borrower or its Subsidiaries, as
applicable, and each of the Loan Documents constitutes a legal, valid and
binding obligation of the Borrower or its Subsidiaries, as applicable,
enforceable against the Borrower or its Subsidiaries, as applicable, in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.

 

3.5 Legal Bar. The execution, delivery and performance of each of the Loan
Documents and the borrowings and other extensions of credit hereunder and the
use of the proceeds thereof, will not violate any of the Requirements of Law or
Contractual Obligations of the Borrower or its Subsidiaries, and will not result
in, or require the creation or imposition of, any Lien on any of its respective
properties or revenues pursuant to any Requirements of Law or Contractual
Obligations.

 

3.6 No Material Litigation. No litigation, investigation or proceeding of or
before any

 

33



--------------------------------------------------------------------------------

arbitrator or Governmental Authority is pending by or against the Borrower or
any Subsidiary or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries or any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) which if adversely
determined, would have a material adverse effect on the business, operations,
property or financial or other condition of the Borrower and its Subsidiaries
taken as a whole.

 

3.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligations in any respect which would
be materially adverse to the business, operations, property or financial or
other condition of the Borrower and its Subsidiaries taken as whole or which
would materially and adversely affect the ability of the Borrower or its
Subsidiaries to perform its respective obligations under any of the Loan
Documents. No Default or Event of Default has occurred and is continuing.

 

3.8 No Burdensome Restrictions. No Contractual Obligations of the Borrower or
its Subsidiaries and no Requirements of Law materially adversely affect, or
insofar as the Borrower or its Subsidiaries may reasonably foresee may so
affect, the business, operations, property or financial or other condition of
the Borrower and its Subsidiaries taken as a whole.

 

3.9 Federal Regulations. Neither the Borrower nor its Subsidiaries is engaged
nor will it engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board as now and from time to time hereafter in effect. No
part of the proceeds of any Revolving Credit Loans hereunder, and no Letter of
Credit, will be used for “purchasing” or “carrying” “margin stock” as so defined
or for any purpose which violates, or which would be inconsistent with, the
provisions of the regulations of the Board.

 

3.10 Environmental Regulation. (a) The Borrower has no knowledge of receipt of
any past, pending or threatened:

 

(i) claims, complaints, notices or requests for information with respect to any
alleged violation of any Environmental Law that, singly or in the aggregate,
have resulted in, or may reasonably be expected to result in, any material
adverse change in the financial or business conditions of the Borrower and its
Subsidiaries taken as a whole; or

 

(ii) complaints, notices or inquiries to the Borrower or any Subsidiary of the
Borrower regarding potential liability under any Environmental Law that, singly
or in the aggregate, have resulted in, or may reasonably be expected to result
in, any material adverse change in the financial or business conditions of the
Borrower and its Subsidiaries taken as a whole;

 

(b) No property now or previously owned or leased by the Borrower or any
Subsidiary of the Borrower is listed or proposed for listing on the National
Priorities List

 

34



--------------------------------------------------------------------------------

pursuant to CERCLA, on CERCLIS or on any similar state list of sites requiring
investigation or clean-up; and

 

(c) Neither the Borrower nor any Subsidiary of the Borrower has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on CERCLIS or on any similar state list or
which is the subject of federal, state or local enforcement actions or other
investigations which may lead to material claims against the Borrower for any
remedial work, damage to natural resources or personal injury, including claims
under CERCLA.

 

3.11 Title to Properties. Each of the Borrower and its Subsidiaries has valid
leases of or good and marketable title to its respective properties and assets,
including the properties and assets reflected in the balance sheets described in
Section 3.1 hereof. Such properties and assets are not subject to any Lien,
except as reflected in such balance sheets and except to the extent otherwise
permitted by Section 7.2 hereof.

 

3.12 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other tax returns which to the knowledge of the Borrower and its Subsidiaries is
required to be filed and have paid all taxes shown as due and payable on said
returns or on any assessments made against them or any of their respective
properties except such taxes, if any, as are being contested in good faith and
by proper proceedings and as to which adequate reserves have been maintained in
conformity with GAAP.

 

3.13 ERISA. Based upon ERISA and the regulations and published interpretations
thereunder, each of the Borrower, its Subsidiaries and each ERISA Affiliate is
in compliance in all material respects with all applicable provisions, if any,
of ERISA. Neither a Reportable Event nor a Prohibited Transaction has occurred
and is continuing with respect to any Plan; no notice of intent to terminate a
Plan has been filed nor has any Plan been terminated; no circumstances exist
which constitute grounds under Section 4042 of ERISA entitling the PBGC to
institute proceedings to terminate, or appoint a trustee to administer, a Plan,
nor has the PBGC instituted such proceedings; each of the Borrower, its
Subsidiaries and each ERISA Affiliate has met its minimum funding requirements
under ERISA with respect to all of its Plans and the present fair market value
of all Plan assets exceeds the present value of all vested benefits under each
Plan, as determined on the most recent valuation date of such Plan in accordance
with the provisions of ERISA and the regulations thereunder for calculating the
potential liability of the Borrower, its Subsidiaries and each ERISA Affiliate
to the PBGC or such Plan under Title IV of ERISA, and neither the Borrower, its
Subsidiaries nor an ERISA Affiliate has incurred any liability to the PBGC under
ERISA.

 

3.14 Operation of Business. The Borrower and its Subsidiaries possess all
licenses, permits, franchises, patents, copyrights, trademarks, and trade names,
or rights thereto, necessary to conduct their respective businesses
substantially as now conducted and as presently proposed to be conducted, and
neither the Borrower nor any Subsidiary is in material violation of any valid
rights of others with respect to any of the foregoing except where the failure
to obtain licenses or permits does not individually or in the aggregate
materially and adversely impair the ability of

 

35



--------------------------------------------------------------------------------

the Borrower or any of its Subsidiaries to operate its business or perform its
obligations under a Loan Document.

 

36



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT

 

4.1 Conditions to Initial Revolving Credit Loan. The obligation of the Lenders
to make the initial extension of credit to the Borrower hereunder is subject to
the satisfaction of the following conditions precedent:

 

(a) Revolving Credit Notes. Each Lender shall have received a Revolving Credit
Note conforming to the requirements hereof and duly executed by the Borrower.

 

(b) Legal Opinion. The Administrative Agent and each Lender shall have received
a favorable opinion of counsel to the Borrower and the Guarantors satisfactory
in form and substance to the Administrative Agent and the Lenders and covering
such matters incident to the transactions contemplated by this Agreement as the
Administrative Agent shall reasonably require.

 

(c) Guarantee. Each Lender shall have received the Guarantee duly executed by
each Guarantor.

 

(d) Security Agreements. The Administrative Agent shall have received the
Security Agreements duly executed by the Borrower and its Domestic Subsidiaries,
together with UCC-1 financing statements in favor of the Administrative Agent
for the benefit of the Lenders, Form UCC-3 termination statements or amendments
(if required), Uniform Commercial searches and security agreement
questionnaires.

 

(e) Certificate of Insurance. The Administrative Agent shall have received a
certificate of insurance naming the Administrative Agent, for the benefit of
itself and for the ratable benefit of the Lenders as loss payee.

 

(f) Certified Copies and Other Documents. The Lenders shall have received such
certificates and other documents relating to the Borrower and the Guarantors
with respect to the matters herein contemplated as the Administrative Agent may
request, including but not limited to:

 

(i) certificates of good standing from the Secretary of State of New York if
incorporated under the laws of the State of New York or doing business in New
York and, if incorporated in a jurisdiction other than New York, from the
Secretary of State or applicable Governmental Authority of such jurisdiction of
incorporation and from the Secretary of State or applicable Governmental
Authority of each jurisdiction in which an office is maintained;

 

(ii) certificates of incorporation and all amendments thereto certified by the
applicable Secretary of State or applicable Governmental Authority;

 

(iii) certificates of an officer of the Borrower dated the date of this

 

37



--------------------------------------------------------------------------------

Agreement certifying (x) true and correct copies of the by-laws of the Borrower
as in effect on the date of adoption of the resolutions referred to in (y) of
this subsection (iii), (y) true and correct copies of resolutions adopted by the
board of directors of the Borrower (1) authorizing the borrowings and the other
extensions of credit from the Lenders hereunder, the execution, delivery and
performance by the Borrower of each of the Loan Documents to which it is a party
and the performance by the Borrower of its obligations under each of the Loan
Documents to which it is a party, (2) approving forms in substantially execution
form of each of the Loan Documents to which it is a party, and (3) authorizing
officers of the Borrower to execute and deliver each of the Loan Documents to
which it is a party, and (z) the incumbency and specimen signatures of the
officers of the Borrower executing any documents delivered to the Administrative
Agent or a Lender by the Borrower in connection herewith;

 

(iv) certificates of an officer of each Guarantor dated the date of this
Agreement certifying (w) true and correct copies of the by-laws of such
Guarantor as in effect on the date of adoption of the resolutions referred to in
(x) of this subsection (iv), (x) true and correct copies of resolutions adopted
by the board of directors of such Guarantor authorizing (1) the execution,
delivery and performance by such Guarantor of each of the Loan Documents to
which it is a party and the performance by such Guarantor of its obligations
under each of the Loan Documents to which it is a party, (2) approving forms in
substantially execution form of each of the Loan Documents to which it is a
party, and (3) authorizing officers of such Guarantor to execute and deliver
each of the Loan Documents to which it is a party, (y) true and correct copies
of resolutions adopted by the shareholders of such Guarantor authorizing the
execution and delivery of the Loan Documents to which it is a party and (z) the
incumbency and specimen signatures of the officers of such Guarantor executing
any documents delivered to the Administrative Agent or a Lender by such
Guarantor in connection herewith.

 

(g) Field Audit. The Administrative Agent and the Lenders shall have received
and found satisfactory a field examination of the Borrower and its Domestic
Subsidiaries, books and records and such other information pertaining or with
respect to the Accounts, Inventory and accounts payable of the Borrower and its
Domestic Subsidiaries.

 

(h) Fees. The Administrative Agent shall have received evidence of payment of an
origination fee in the amount of $90,000 for the pro rata benefit of the
Lenders, the Administrative Agent’s per annum fee and arranger’s fee pursuant to
a side letter between the Administrative Agent and the Borrower and the
Administrative Agent’s attorneys fees and disbursements.

 

(i) Termination of the Prior Agreement. The Lenders shall have received evidence
of payment of any sums due under and the termination of the Prior Agreement.

 

(j) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be satisfactory in form
and substance to the Administrative Agent and its counsel.

 

38



--------------------------------------------------------------------------------

4.2 Conditions to All Revolving Credit Loans, Etc. The obligation of the Lenders
to make any Revolving Credit Loan (including the initial Revolving Credit Loan)
to be made hereunder, or to issue any Letter of Credit to be issued hereunder is
subject to the satisfaction of the following conditions precedent:

 

(a) Representations and Warranties. The representations and warranties made by
the Borrower herein or which are contained in any other Loan Document or any
certificate, document or financial or other statement furnished at any time
under or in connection herewith, shall be correct on and as of the date of such
extension of credit as if made on and as of such date except to the extent that
such representation is stated to be made as of a date certain.

 

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit or after
giving effect to the extension of credit to be made on such date.

 

Each extension of credit to the Borrower hereunder shall constitute a
representation and warranty by the Borrower hereunder as of the date of each
such extension of credit that the conditions in clauses (a) and (b) of this
Section 4.2 have been satisfied.

 

SECTION 5. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that so long as the Revolving Credit Commitments
remain in effect, a Revolving Credit Note or any Letter of Credit remains
outstanding and unpaid, or any other amount is owing to the Administrative Agent
or a Lender hereunder, the Borrower will and will cause each of its Subsidiaries
to:

 

5.1 Information. Furnish to each of the Lenders or cause to be furnished to each
of the Lenders:

 

(1) As soon as available, but not more than one hundred (100) days after the
close of each fiscal year, the Borrower’s Form 10-K and the financial statements
of the Borrower and its Subsidiaries including the consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries with related
consolidated and consolidating statements of income, retained earnings and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures as of the end of and for the previous fiscal year, all prepared in
accordance with GAAP consistently applied and audited by a firm of independent
certified public accountants acceptable to the Required Lenders. Such financial
statements shall be accompanied by (i) copy of the management letter, if any,
prepared by such firm and (ii) a certificate of the chief financial officer of
the Borrower with computations demonstrating compliance with the financial
covenants contained in Section 6 of this Agreement and to the effect that,
having read this Agreement and the other Loan Documents and based upon an
examination which in the opinion of such officer was sufficient to enable such
officer to make an informed statement, nothing came to such officer’s attention
which would cause such officer to believe that an Event of Default or Default
had occurred, and, if so, stating the facts with respect thereto and whether the

 

39



--------------------------------------------------------------------------------

same has been cured prior to the date of such certificate, and, if not, what
action is proposed to be taken with respect thereto.

 

(2) As soon as possible, but not more than fifty (50) days after the close of
the first three (3) fiscal quarters of each year, the Borrower’s Form 10-Q and
the financial statements of the Borrower and its Subsidiaries including
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries with related consolidated and consolidating statements of income,
retained earnings and cash flows as of the last day of and for such quarter and
for the period of the fiscal year ended as of the close of the particular
quarter, all such quarterly statements to be in reasonable detail, all prepared
on a basis consistent with the annual financial statements, subject to year end
adjustments and certified as to fairness of presentation by the chief financial
officer of the Borrower. Such financial statements shall be accompanied by a
certificate signed by the chief financial officer of such Borrower as specified
in paragraph (1) above.

 

(3) Prompt written notice if: (i) any obligation (other than an obligation under
this Agreement) of the Borrower or any of its Subsidiaries for borrowed money or
for the deferred purchase price of any property is declared or shall become due
and payable prior to its stated maturity, (ii) the holder of any note (other
than a Revolving Credit Note), or other evidence of indebtedness, certificate or
security evidencing any such obligation, has the right to declare such
obligation due and payable prior to its stated maturity, or (iii) to the
knowledge of any officer of the Borrower or any of its Subsidiaries there shall
occur an Event of Default or a Default.

 

(4) Prompt written notice of: (i) any citation, summons, subpoena, order to show
cause or other order naming the Borrower or any of its Subsidiaries a party to
any proceeding before any governmental body which relates to any of the Loan
Documents or which if adversely determined would have a material adverse effect
on the business, financial condition or operations of the Borrower and its
Subsidiaries taken as a whole, and include with such notice a copy of such
citation, summons, subpoena, order to show cause or other order, (ii) any lapse
or other termination of a license, permit or other authorization issued to the
Borrower or any of its Subsidiaries by any Governmental Authority or Person,
which lapse or other termination would have a material adverse effect on the
property, business, profits or conditions (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, (iii) any refusal by any
Governmental Authority or any other Person to renew or extend such license,
permit or other authorization, and (iv) any suit between the Borrower or any of
its Subsidiaries and any Governmental Authority or any other Person or formal
demand made upon the Borrower or any of its Subsidiaries by any Governmental
Authority or any other Person which if adversely determined would have a
material adverse effect on the property, business, profits or conditions
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.

 

(5) Prompt written notice in the event that: (i) the Borrower or an ERISA
Affiliate shall fail to make any payment when due and payable under any Plan or
(ii) the Borrower or an ERISA Affiliate shall receive notice from the Internal
Revenue Service or the Department of Labor that it shall have failed to meet the
minimum funding requirements of any

 

40



--------------------------------------------------------------------------------

Plan, and include therewith a copy of such notice.

 

(6) Copies of any request for a waiver of the funding standards or any extension
of the amortization periods required by Sections 303 and 304 of ERISA, or
Section 402 of the Internal Revenue Code of 1986, as amended from time to time,
promptly after any such request is submitted to the Department of Labor or the
Internal Revenue Service, as the case may be.

 

(7) Promptly after a Reportable Event occurs which may result in a termination
of a Plan, or the Borrower or an ERISA Affiliate receives notice that the PBGC
has instituted or intends to institute proceedings under Section 4042 of ERISA
to terminate or appoint a trustee to administer a Plan, a copy of any notice of
such Reportable Event which is filed with the PBGC, or any notice delivered by
the PBGC evidencing its institution of such proceedings or its intent to
institute such proceedings, or any notice to the PBGC that a Plan is to be
terminated, as the case may be.

 

(8) Promptly upon becoming aware of the occurrence of any Prohibited Transaction
in connection with any Plan, a written notice specifying the nature thereof,
what action the Borrower or an ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken by the Internal Revenue
Service or the PBGC with respect thereto.

 

(9) Promptly after the filing thereof, copies of each annual report required to
be filed pursuant to Section 103 of ERISA and copies of any other reports
required to be filed with respect to any Plan.

 

(10) Within ten (10) days after the filing thereof, copies of all other periodic
reports which the Borrower or any of its Subsidiaries may now or hereafter be
required to file with or deliver to any securities exchange or to the Securities
and Exchange Commission, or any other Governmental Authority succeeding to the
functions thereof.

 

(11) At all times relevant hereto the Borrower shall grant reasonable access to
the Administrative Agent and/or its duly authorized representatives or agents,
and cooperate fully with the Administrative Agent in any inspection of the
Borrower’s and its Subsidiaries books and records and all collateral wherever
located (“Field Audit”), provided that, prior to an Event of Default, such Field
Audits will be limited to one in each 12 month period and to a review of
Accounts, Inventory, accounts payable, taxes and insurance of the Borrower and
its Domestic Subsidiaries.

 

(12) Within twenty (20) days after the close of each month, an accounts
receivable aging report and an accounts receivable concentration report of the
ten (10) largest Account Debtors of each of the Borrower and its Domestic
Subsidiaries accompanied by a Borrowing Base Certificate.

 

41



--------------------------------------------------------------------------------

(13) Promptly upon request therefor, such other information and reports relating
to the financial condition and operations of the Borrower or any of its
Subsidiaries as the Administrative Agent or a Lender at any time or from time to
time may reasonably request.

 

5.2 Corporate Existence; Continuance of Business. Preserve and maintain its
corporate existence and its rights, privileges and franchises, continue to
engage in substantially the same line of business in which it was engaged on the
date hereof and its right to conduct business in all states in which the nature
of its business requires qualification to do business; provided, however, that
nothing herein shall prevent the dissolution or termination of the existence,
rights, privileges or franchises of a Subsidiary of the Borrower if the Board of
Directors of the Borrower shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole. In the event of dispute between the Borrower or
any of its Subsidiaries and the Administrative Agent as to when qualification is
necessary, the decision of the Administrative Agent in its reasonable judgment
shall control.

 

5.3 Payment of Obligations. Pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits,
or upon any property belonging to it, prior to the date upon which penalties
attach thereto except where contested in good faith and by proper proceedings if
appropriate reserves are maintained with respect thereto in conformity with
GAAP.

 

5.4 Insurance. Maintain insurance, at all times throughout the term of this
Agreement, on its property with responsible insurance carriers licensed or
authorized to do business in the State of New York and each state in which the
Borrower or any of its Subsidiaries conducts business against such risks, loss,
damage and liability (including liability to third parties) and in such amounts
as is customarily maintained by similar businesses, including, without
limitation, public liability and workers’ compensation insurance, and file with
the Administrative Agent within ten (10) Business Days after request therefor a
certificate of such insurance then in effect on Acord form or other similar form
acceptable to the Administrative Agent.

 

5.5 Payment of Indebtedness and Performance of Obligations. Pay and discharge
promptly all lawful claims for labor, materials and supplies or otherwise which,
if unpaid, would have a material adverse effect on the operations, business or
financial or other condition of the Borrower and its Subsidiaries taken as a
whole except where contested in good faith and by proper proceedings if
appropriate reserves are maintained with respect thereto in conformity with
GAAP.

 

5.6 Condition of Property. At all times, maintain, protect and keep in good
repair, working order and condition, normal wear and tear excepted, all property
of the Borrower and its Subsidiaries necessary and useful in the judgment of the
Borrower and its Subsidiaries in connection with the proper conduct of the
business of the Borrower and its Subsidiaries.

 

42



--------------------------------------------------------------------------------

5.7 Observance of Legal Requirements. Observe and comply in all respects with
all material laws (including but not limited to ERISA), ordinances, orders,
judgments, rules, regulations, certifications, franchises, permits, licenses,
directions and requirements of all governmental bodies which now or at any time
hereafter may be applicable to the Borrower or any of its Subsidiaries.

 

5.8 Books and Records. Keep proper books of record and account.

 

5.9 Inspection. At any reasonable times and from time to time, upon reasonable
notice permit the Administrative Agent and the Lenders, through officers or
employees or authorized representatives to visit and inspect any of the
properties of the Borrower or any of its Subsidiaries, and to examine the minute
books, books of account, reports and other records of the Borrower and its
Subsidiaries including records relating to the Accounts and Inventory and make
copies thereof or extracts therefrom, and discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with its principal officers or
with such Borrower’s independent accountants. Such right of inspection shall
encompass the conduct of a Field Audit by the Administrative Agent or its duly
authorized representatives.

 

5.10 Compliance with Environmental Laws; Indemnity. (a) Use and operate all of
its facilities and properties in material compliance with all Environmental
Laws, keep all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
material compliance therewith, and handle all Hazardous Materials in material
compliance with all applicable Environmental Laws;

 

(b) Immediately notify the Administrative Agent and the Lenders, and provide
copies upon receipt, of all written claims, complaints, notices or inquires
relating to the condition of its facilities and properties relating to, or
compliance with, Environmental Laws, and promptly cure and have dismissed with
prejudice to the satisfaction of the Administrative Agent and the Lenders any
actions and proceedings relating to compliance with Environmental Laws;

 

(c) Provide such information and certifications which the Administrative Agent
or a Lender may reasonably request from time to time to evidence compliance with
this Section 5.10; and

 

(d) Indemnify the Administrative Agent and the Lenders for, and hold the
Administrative Agent and the Lenders harmless from, all liability, costs and
expenses (including reasonable attorney’s fees) incurred by, or imposed upon, or
sought to be imposed upon, any Lender arising out of the breach by the Borrower
of any of the covenants set forth in this Section 5.10. Notwithstanding anything
herein contained to the contrary, the provisions of this paragraph shall survive
payment in full of the Revolving Credit Loans.

 

5.11 New Subsidiaries: Cause any Subsidiary formed after the date of this
Agreement to become a Guarantor of all debts and obligations of the Borrower
under this Agreement and cause such Subsidiary to execute a Guarantee and, with
respect to Domestic Subsidiaries, a Security Agreement together with related
security agreement questionnaires and UCC-1

 

43



--------------------------------------------------------------------------------

financing statements which shall be acceptable to the Administrative Agent in
all respects.

 

SECTION 6. FINANCIAL COVENANTS

 

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, a Revolving Credit Note or any Letter of Credit remains
outstanding and unpaid, or any other amount is owing to the Administrative Agent
or a Lender hereunder, the Borrower and its Subsidiaries, on a consolidated
basis, will comply with the following financial covenants:

 

6.1 Modified Quick Ratio. Maintain at all times a Modified Quick Ratio of at
least (a) 1.25 to 1.0 through 11/29/04 and (b) 1.10 to 1.0 at all times
thereafter.

 

6.2 Leverage Ratio. Commencing with the fiscal quarter ended 11/30/04, maintain
at all times a Leverage Ratio not to exceed 3.25:1.0. Leverage Ratio shall mean
with respect to the Borrower and its Subsidiaries on a consolidated basis the
ratio of Funded Debt (including Subordinated Debt) to EBITDA. For the fiscal
quarter ended 11/30/04, such ratio shall be calculated on a rolling forward
basis utilizing an Annualized EBITDA based on the three fiscal quarters of
fiscal year 2005 then elapsed; Annualized EBITDA shall mean EBITDA for the three
quarters ended 11/30/04 multiplied by 1.33. Thereafter, such ratio shall be
calculated in arrears as at the end of each fiscal quarter for the rolling four
fiscal quarters then ended.

 

6.3 Capital Base. Maintain a minimum Capital Base at closing of $110,000,000
and, thereafter, at the end of each fiscal quarter, $110,000,000 plus 75% of
cumulative quarterly net income from 5/31/03. In addition, 75% of the net
proceeds received by the Borrower or its Subsidiaries from any equity offering
will be added to the applicable Capital Base amount required as set forth above
for the next succeeding fiscal quarter and in each fiscal quarter thereafter.
Net losses, if any, will not be deducted from the applicable Capital Base.

 

6.4 Minimum Excess Availability. Maintain at all times through 11/29/04 an
Excess Availability, as hereinafter defined, of $10,000,000. Excess Availability
means the amount of Revolving Credit Loans available calculated in accordance
with the Borrowing Base less the amount of Revolving Credit Loans outstanding.

 

6.5 Minimum Interest Coverage. Commencing with the fiscal quarter ended
11/30/04, maintain at all times a minimum Interest Coverage Ratio, as herein
defined, of at least 3.0 to 1.0. Interest Coverage Ratio means the ratio of EBIT
to Interest Expense. For the fiscal quarter ended 11/30/04, such ratio shall be
calculated on a rolling forward basis utilizing an Annualized EBIT based on the
three fiscal quarters of fiscal year 2005 then elapsed; Annualized EBIT shall
mean EBIT for the three quarters ended 11/30/04 multiplied by 1.33. Thereafter
such ratio shall be calculated in arrears, as at the end of each fiscal quarter
for the rolling four fiscal quarters then ended.

 

6.6 Maximum Net Loss. (a) From the date hereof through the fiscal quarter ended
8/31/04, not incur a net loss (i) for any fiscal quarter in excess of $3,000,000
or (ii) as at the end

 

44



--------------------------------------------------------------------------------

of any fiscal quarter for the rolling four fiscal quarters then ended in excess
of $10,000,000 and (b) commencing with the fiscal quarter ended 11/30/04, not
incur a net loss as of the end of each fiscal quarter for the rolling two fiscal
quarters then ended.

 

6.7 Capital Expenditures. Commencing with the fiscal quarter ended August 31,
2003 and at the end of each fiscal quarter thereafter, not make Cash Capital
Expenditures of more than $3,000,000 for the rolling four quarters then ended.
Cash Capital Expenditures mean unfinanced Capital Expenditures less the proceeds
received from personal property and equipment sales. Capital Expenditures means
the aggregate amount of expenditures (including purchase money indebtedness and
purchase money Liens) for assets (including fixed assets acquired under Capital
Leases) which it is contemplated will be used or usable in fiscal years
subsequent to the fiscal year of acquisition.

 

Except as specifically otherwise provided, all financial covenants shall be
calculated in accordance with GAAP consistently applied.

 

SECTION 7. NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, a Revolving Credit Note or any Letter of Credit remains
outstanding and unpaid, or any other amount is owing to a Lender hereunder, the
Borrower will not, nor will it permit any Subsidiary to:

 

7.1 Indebtedness for Borrowed Money. Incur, or permit to exist, any indebtedness
for borrowed money except (i) indebtedness incurred pursuant to borrowings or
other extensions of credit hereunder, (ii) purchase money indebtedness secured
by Liens described in Section 7.2(iv) hereof which has an annual debt service
requirement of not more than $8,000,000 in the aggregate less the amount
expended by the Borrower for operating leases pursuant to Section 7.7 hereof,
(iii) indebtedness existing on the date hereof and reflected in the financial
statements referred to in Section 3.1 hereof and extensions, renewals and
refinancings thereof (without increase in principal amount) other than amounts
owing under the Prior Agreement which shall be repaid in full and terminated
prior to or on the date hereof, (iv) indebtedness incurred in the ordinary
course of business exclusive of that incurred in the borrowing of money, (v)
Subordinated Indebtedness and (vi) other indebtedness which shall not exceed in
the aggregate, for the Borrower and all Subsidiaries, at any time outstanding,
the sum of $1,000,000.

 

7.2 Liens. Create, assume or permit to exist any Lien on any of its property or
assets now owned or hereafter acquired except (i) Liens in favor of the
Administrative Agent for the benefit of the Lenders; (ii) other Liens incidental
to the conduct of its business or the ownership of its property and assets which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit and which do not materially impair the use thereof in the
operation of its business; (iii) Liens for taxes or other governmental charges
which are not delinquent or which are being contested in good faith and for
which a reserve shall have been established in accordance with GAAP; (iv)
purchase money Liens on fixed assets granted to

 

45



--------------------------------------------------------------------------------

secure either the unpaid balance of the purchase price thereof or a loan made to
finance the purchase of such assets, all to the extent permitted under Section
7.1(ii) hereof; and (v) Liens existing on the date hereof and disclosed in
writing to the Lenders as indicated on Schedule I hereto.

 

7.3 Loans and Investments. Lend or advance money, credit or property to or
invest in (by capital contribution, loan, purchase or otherwise) any firm,
corporation, or other Person except (i) investments in United States Government
obligations, certificates of deposit of any banking institution with combined
capital and surplus of at least $200,000,000 and commercial paper of the highest
credit rating given by Moody’s Investors Service, Inc. or Standard and Poor’s
Ratings Services, (ii) the Borrower may make loans provided that the aggregate
thereof at any time outstanding and owing by any one Person shall not exceed
$200,000, (iii) investments in stocks, securities and assets of other Persons
which qualify as a Permitted Acquisition, (iv) the purchase of up to $1,000,000
of the stock of the Borrower on behalf of the ESOP valued at the market price at
the time of such purchase, (v) investments in stocks, securities and assets of
other corporations not meeting the requirements of subsection (iii) above, so
long as such corporation is in the electronics or high tech business; provided,
however, that the aggregate of such investments shall not exceed $1,000,000 and
(vi) the purchase of not more than an aggregate of $4,000,000 of minority
interests in the Borrower’s Subsidiaries pursuant to and in accordance with the
terms of the shareholder agreements of such Subsidiaries (a “Minority Interest
Purchase”).

 

7.4 Fundamental Changes. Wind up, liquidate, or dissolve itself, reorganize,
merge or consolidate with or into, or convey, sell, assign, transfer, lease, or
otherwise dispose of (whether in one transaction or a series of transactions)
all or substantially all of its assets, (whether now owned or hereafter acquired
other than sales of inventory and obsolete equipment in the ordinary course of
business) to any Person, or acquire all or substantially all of the assets or
the business of any Person except: a wholly owned Subsidiary of the Borrower may
merge into or consolidate with (1) a wholly owned Subsidiary of the Borrower or
(2) the Borrower, provided in each case that immediately after giving effect
thereto, the surviving entity is obligated under this Agreement and no event
shall occur and be continuing which constitutes a Default or an Event of
Default.

 

7.5 Contingent Liabilities. Assume, endorse, be or become liable for or
guarantee the obligations of any Person if, as a result thereof, the aggregate
of such contingent liabilities with respect to any one Person would exceed
$100,000 excluding, however, (a) the endorsement of negotiable instruments for
deposit or collection in the ordinary course of business, and (b) guarantees
given by the Borrower for obligations of its Subsidiaries and guarantees given
by Subsidiaries for the obligations of the Borrower.

 

7.6 Sales of Receivables; Sale - Leasebacks. Sell, discount or otherwise dispose
of notes, accounts receivable or other obligations owing to the Borrower, with
or without recourse, except for the purpose of collection in the ordinary course
of business; or sell any asset pursuant to an arrangement to thereafter lease
such asset from the purchaser thereof.

 

46



--------------------------------------------------------------------------------

7.7 Lease Payments. Expend in the aggregate for the Borrower and all
Subsidiaries in excess of $8,000,000 in any fiscal year for the lease, rental or
hire of real or personal property provided the limitation shall exclude leases
that have been or should be capitalized in accordance with GAAP.

 

7.8 Dividends. Declare or pay any dividends on its capital stock (other than
dividends payable solely in shares of its own common stock), or purchase,
redeem, retire or otherwise acquire any of its capital stock at any time
outstanding, except that (i) the Borrower may purchase shares of its own common
stock in an aggregate cumulative amount during the Commitment Period not to
exceed $4,000,000 valued at the market price at the time of such purchase,
excluding from such amount any purchase price of shares acquired by an employee
stock ownership plan formed by the Borrower, (ii) any Subsidiary wholly-owned by
the Borrower may declare and pay dividends to, and purchase, redeem, retire and
otherwise acquire its capital stock from, the Borrower so long as such
Subsidiary remains a wholly-owned Subsidiary of the Borrower, (iii) the Borrower
may make Minority Interest Purchases within the limitations of Section 7.3(vi)
hereof and (iv) the Borrower may declare and pay cash dividends for each fiscal
year solely out of 25% of consolidated net income based upon the most recent
financial statements delivered pursuant to Section 5.1(1) hereof for the
immediately preceding fiscal year.

 

7.9 Supply and Purchase Contracts. Enter into or be a party to any contract for
the purchase of materials, supplies or other property if such contract requires
that payment for such materials, supplies or other property be made whether or
not delivery of such materials, supplies or other property is ever made or
tendered.

 

7.10 Nature of Business. Materially alter the nature of the Borrower’s or a
Subsidiary of the Borrower’s business.

 

7.11 Stock of Subsidiaries. Sell or otherwise dispose of any Subsidiary of the
Borrower (except in connection with a merger or consolidation of a Subsidiary of
the Borrower into the Borrower or another such Subsidiary or with the
dissolution of a Subsidiary of the Borrower) or permit a Subsidiary of the
Borrower to issue any additional shares of its capital stock except pro rata to
its stockholders and except for the sale of an additional 10% of the shares of
NIC Eurotech Limited to Nippon Industries Co. Ltd.

 

7.12 Liabilities of Subsidiaries. Notwithstanding any prior provision hereof
which may indicate the contrary, permit a Subsidiary of the Borrower to have any
liabilities except liabilities incurred in the ordinary course of business but
not in connection with the borrowing of money, except for any guarantee of the
obligations of the Borrower hereunder.

 

7.13 Transactions with Affiliates. Except for existing employment agreements and
any stock options or warrants and Minority Interest Purchases within the
limitations of Section 7.3(vi) hereof or except in the ordinary course of and
pursuant to the reasonable requirements of

 

47



--------------------------------------------------------------------------------

the Borrower’s or any of its Subsidiaries’ business and upon fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than would obtain in
a comparable arms’ length transaction with a Person not an Affiliate, enter into
any transaction, including, without limitation, the purchase, sale, or exchange
of property or the rendering of any service, with any Affiliate. “Affiliate”
shall mean a Person (1) which directly or indirectly controls, or is controlled
by, or is under common control with the Borrower or any of its Subsidiaries, (2)
which directly or indirectly beneficially owns or holds five (5%) percent or
more of any class of voting stock of the Borrower or any of its Subsidiaries, or
(3) five (5%) percent or more of the voting stock of which is directly or
indirectly beneficially owned or held by the Borrower or any of its
Subsidiaries. The term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

7.14 ERISA. (a) Terminate any Plan so as to result in any material liability of
the Borrower to the PBGC, (b) engage in or permit any Person to engage in any
Prohibited Transaction involving any Plan which would subject the Borrower or
any of its Subsidiaries to any material tax, penalty or other liability, (c)
incur or suffer to exist any material “accumulated funding deficiency” (as
defined in Section 202 of ERISA), whether or not waived, involving any Plan, or
(d) allow or suffer to exist any event or condition, which presents a material
risk of incurring a material liability of the Borrower to the PBGC by reason of
termination of any Plan.

 

7.15 Change of Management. Permit Arthur Nadata, Richard Schuster and Irving
Lubman at any time not to be active on a substantially full time basis in the
affairs of the Borrower by maintaining the positions of President/Chief
Operating Officer, Vice President/Secretary and Chairman of the Board,
respectively, or their equivalents, provided that the failure of any two of such
individuals to comply with this Section 7.15 shall not be deemed a violation of
this Section 7.15.

 

SECTION 8. EVENTS OF DEFAULT

 

Upon the occurrence of any of the following events (each an “Event of Default”):

 

(a) The Borrower shall fail to pay within five (5) days of the due date thereof
any interest under or principal of any Revolving Credit Note; any other amount
payable hereunder including, without limitation, amounts necessary to pay to the
Issuing Lender the amount of a draw under a Letter of Credit or the Borrower
shall default under any other agreement, instrument or obligation made with or
in favor of or owing to the Administrative Agent or a Lender (including any
applicable grace period or notice requirement); provided, however, that the
five-day grace period provided in this paragraph for payment of interest and
principal under the Revolving Credit Notes and for obligations with respect to
Letters of Credit shall not affect the obligation of the Borrower to pay
interest for such period at the rate in effect prior to maturity with respect to
payments due under the Revolving Credit Notes and at the rates provided in
Section 2.21 hereof with respect to Letters of Credit; or

 

48



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed made by the Borrower herein or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been false in any material respect on or as of the date made or deemed made
or furnished; or

 

(c) The Borrower shall default in the observance or performance of any of its
agreements set forth in Section 5.11, 6 or 7 hereof; or

 

(d) The Borrower shall default in the observance or performance of any other
agreement contained in this Agreement and such default shall continue unremedied
for a period of ten (10) days after written notice thereof is given to the
Borrower by the Administrative Agent; or

 

(e) With respect to any indebtedness for borrowed money, which indebtedness is
in an outstanding principal amount in excess of Five Hundred Thousand and 00/100
($500,000) Dollars (other than the Revolving Credit Notes), the Borrower or any
Subsidiary of the Borrower shall (i) default in any payment of any such
indebtedness beyond the grace period, if any, provided in the instrument or
agreement under which such indebtedness was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
such indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
in each case the effect of which default or other event or condition is to
entitle the holder or holders of such indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause such indebtedness to become due prior
to its stated maturity; or

 

(f) (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Borrower or any
of its Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall have not been vacated,
discharged, or stayed or bonded pending appeal within twenty (20) days from the
entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) of this
Section 8(f); or (v) the Borrower or any of its Subsidiaries

 

49



--------------------------------------------------------------------------------

shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g) Any of the following events occur or exist with respect to the Borrower or
an ERISA Affiliate: (1) any Prohibited Transaction involving any Plan, (2) any
Reportable Event shall occur with respect to any Plan, (3) a notice of intent to
terminate any Plan shall be filed or the termination of any Plan, (4) any event
or circumstance exists which might constitute grounds entitling the PBGC to
institute proceedings for the termination of, or for the appointment of a
trustee to administer, any Plan, or the institution by the PBGC of any such
proceedings, or (5) the complete or partial withdrawal from any Multiemployer
Plan, and in each case above, such event or condition, together with all other
events or conditions listed above, if any, would reasonably be expected to
subject the Borrower or any Subsidiary of the Borrower to any tax, penalty, or
other liability to a Plan, the PBGC or otherwise (or a combination thereof)
which in the aggregate exceeds or may exceed One Hundred Thousand and 00/100
($100,000) Dollars; or

 

(h) The rendition by any court of a final judgment or judgments against the
Borrower or any of its Subsidiaries which shall not be satisfactorily stayed,
discharged, vacated or set aside within sixty (60) days of the making thereof;
or the attachment of any property of the Borrower or any of its Subsidiaries
which has not been released or provided for to the reasonable satisfaction of
the Administrative Agent within sixty (60) days after the making thereof, which
judgment or attachment is for an amount of One Hundred Thousand and 00/100
($100,000) or more; or

 

(i) A Loan Document shall cease, for any reason, to be in full force and effect
or shall be declared null and void, a default shall occur thereunder or any
party thereto shall assert that it has no further obligation to a Lender or the
Administrative Agent thereunder (unless such party has been discharged from such
obligation under such Loan Document by such Lender or the Administrative Agent
in writing) or any Security Agreement shall for any reason, except to the extent
permitted by this Agreement or any other Loan Document, cease to create, or the
Administrative Agent (for any reason other than termination or release as
permitted by this Agreement) shall cease to have, for the benefit of itself and
the ratable benefit of the Lenders, a valid, enforceable and perfected first
priority security interest in the Collateral (as defined therein) or any portion
thereof, then, in any such event, any or all of the following actions shall be
taken: (i) the Administrative Agent with the written consent of the Required
Lenders may, and upon the written request of the Required Lenders shall, by
notice of default to the Borrower, declare the Revolving Credit Commitments to
be terminated forthwith, whereupon the Revolving Credit Commitments and all
obligations of the Lenders to make Revolving Credit Loans or issue Letters of
Credit, shall immediately terminate; (ii) the Administrative Agent with the
written consent of the Required Lenders may, and upon the written request of the
Required Lenders shall, by notice of default to the Borrower, declare the entire
amounts due under the Revolving Credit Notes (with accrued interest thereon) and
all other amounts owing under this Agreement to be immediately due and payable;
provided, however, that upon the happening of an event specified in subsection
(f) of this Section 8, the obligation of the Lenders to make further

 

50



--------------------------------------------------------------------------------

Revolving Credit Loans and the Administrative Agent to issue Letters of Credit
shall terminate and the Revolving Credit Notes and all other amounts owing under
this Agreement shall be immediately due and payable without declaration or other
notice to the Borrower. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

 

SECTION 9. ADMINISTRATIVE AGENT

 

In order to expedite the transactions contemplated by this Agreement, Fleet
National Bank is hereby appointed to act as Administrative Agent on behalf of
the Lenders. Each of the Lenders and each subsequent holder of any Revolving
Credit Note or issuer of any Letter of Credit, irrevocably authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers hereunder and under the other Loan Documents as are specifically
delegated to or required of the Administrative Agent by the terms hereof and the
terms thereof together with such powers as are reasonably incidental thereto.
Neither the Administrative Agent nor any of its directors, officers, employees
or Administrative Agents shall be liable as such for any action taken or omitted
to be taken by it or them hereunder or under any of the other Loan Documents or
in connection herewith or therewith (a) at the request or with the approval of
the Required Lenders (or, if otherwise specifically required hereunder or
thereunder, the consent of the Lenders) or (b) in the absence of its or their
own gross negligence or willful misconduct.

 

The Administrative Agent is hereby expressly authorized on behalf of the
Lenders, without hereby limiting any implied authority, and the Administrative
Agent hereby agrees, (a) to receive on behalf of each of the Lenders any payment
of principal of or interest on the Revolving Credit Notes outstanding hereunder
and all other amounts accrued hereunder paid to the Administrative Agent, and
promptly to distribute to each Lender its proper share of all payments so
received, (b) to distribute to each Lender copies of all notices, agreements and
other material as provided for in this Agreement or in the other Loan Documents
as received by the Administrative Agent and (c) to take all actions with respect
to this Agreement and the other Loan Documents as are specifically delegated to
the Administrative Agent.

 

In the event that (a) the Borrower fails to pay when due the principal of or
interest on any Revolving Credit Note, any amount payable under any Letter of
Credit, or any fee payable hereunder or (b) the Administrative Agent receives
written notice of the occurrence of a Default or an Event of Default, the
Administrative Agent within a reasonable time shall give written notice thereof
to the Lenders; and shall take such action with respect to such Event of Default
or other condition or event as it shall be directed to take by the Required
Lenders or all Lenders, as applicable hereunder; provided, however, that, unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may take such action or refrain from taking such action
hereunder or under any other Loan Documents with respect to a Default or Event
of Default as it shall deem advisable in the best interests of the Lenders.

 

The Administrative Agent shall not be responsible in any manner to any of the
Lenders for the effectiveness, enforceability, perfection, value, genuineness,
validity or due execution of

 

51



--------------------------------------------------------------------------------

this Agreement, the Revolving Credit Notes or any of the other Loan Documents or
any other agreements or certificates, requests, financial statements, notices or
opinions of counsel or for any recitals, statements, warranties or
representations contained herein or in any such instrument or be under any
obligation to ascertain or inquire as to the performance or observance of any of
the terms, provisions, covenants, conditions, agreements or obligations of this
Agreement or any of the other Loan Documents or any other agreements on a part
of the Borrower and, without limiting the generality of the foregoing, the
Administrative Agent shall, in the absence of knowledge to the contrary, be
entitled to accept in good faith any certificate furnished pursuant to this
Agreement or any of the other Loan Documents as conclusive evidence of the facts
stated therein and shall be entitled to rely in good faith on any note, notice,
consent, certificate, affidavit, letter, telegram, teletype message, statement,
order or other document which it believes in good faith to be genuine and
correct and to have been signed or sent by the proper person or persons. It is
understood and agreed that the Lender which is the Administrative Agent may
exercise its rights and powers under other agreements and instruments to which
it is or may be a party, and engage in other transactions with the Borrower, as
though it were not Administrative Agent of the Lenders hereunder.

 

The Administrative Agent shall promptly give notice to the Lenders of the
receipt or sending of any notice, schedule, report, projection, financial
statement or other document or information pursuant to this Agreement or any of
the other Loan Documents and shall promptly forward a copy thereof to each
Lender.

 

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall have any responsibility to the Borrower on account of the
failure or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Borrower of any of their
respective obligations hereunder or in connection herewith.

 

The Administrative Agent may consult with legal counsel selected by it with
reasonable care in connection with matters arising under this Agreement or any
of the other Loan Documents and any action taken or suffered in good faith by it
in accordance with the opinion of such counsel shall be full justification and
protection to it. The Administrative Agent may exercise any of its powers and
rights and perform any duty under this Agreement or any of the other Loan
Documents through agents or attorneys.

 

The Administrative Agent and the Borrower may deem and treat the payee or most
recent assignee pursuant to Section 10.3 hereof, as applicable, of any Revolving
Credit Note as the holder thereof until written notice of transfer shall have
been delivered as provided in Section 10.3 hereof by such payee to the
Administrative Agent and the Borrower.

 

With respect to the Revolving Credit Loans made hereunder, the Revolving Credit
Notes issued to it and any other extension of credit applicable to it, the
Lender which is the Administrative Agent in its individual capacity as the
Issuing Lender or Lender and not as an Administrative Agent shall have the same
rights, powers and duties hereunder and under any

 

52



--------------------------------------------------------------------------------

other agreement executed in connection herewith as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the Lender
which is the Administrative Agent and its affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
other affiliate thereof as if it were not the Administrative Agent.

 

Each Lender agrees (i) to reimburse the Administrative Agent in the amount of
such Lender’s pro rata share (based on its Revolving Credit Commitment
hereunder) of any reasonable out-of-pocket expenses incurred for the benefit of
the Lenders by the Administrative Agent, including reasonable fees and
disbursements of counsel to the Administrative Agent and compensation of agents
and employees paid for services rendered on behalf of the Lenders, not
reimbursed by the Borrower pursuant to Section 10.4 hereof and (ii) to indemnify
and hold harmless the Administrative Agent and any of its directors, officers,
employees or agents, on demand, in the amount of its pro rata share (based on
its Revolving Credit Commitment hereunder), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as the
Administrative Agent or any of them in any way relating to or arising out of
this Agreement or any of the other Loan Documents or any action taken or omitted
by it or any of them under this Agreement or any of the other Loan Documents, to
the extent not reimbursed by the Borrower pursuant to Section 10.4 hereof;
provided, however, that no Lender shall be liable to the Administrative Agent
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of the Administrative Agent or any of its
directors, officers, employees or agents.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and any other Loan Document to which such
Lender is a party. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by such Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a Lender with an office (or an affiliate
with an office) in the New York metropolitan area having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as

 

53



--------------------------------------------------------------------------------

Administrative Agent hereunder by a successor, such successor shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under each of the
other Loan Documents. After any Administrative Agent’s resignation hereunder,
the provisions of this Article shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by the
Administrative Agent pursuant to the provisions of this Agreement or any of the
other Loan Documents unless it shall be requested in writing to do so by the
Required Lenders.

 

SECTION 10. MISCELLANEOUS

 

10.1 Notices. Notices, consents and other communications provided for herein
shall be in writing and shall be delivered or mailed (or in the case of telex or
facsimile communication, delivered by telex, telecopier or other
telecommunications equipment, with receipt confirmed) addressed,

 

(a) if to the Borrower, any Guarantor or any of their respective subsidiaries at
Nu Horizons Electronics Corp., 70 Maxess Road, Melville, New York 11747, Attn.:
Mr. Paul Durando, Vice President/Finance with a copy to Kramer, Wactlar &
Lieberman, P.C., 100 Jericho Quadrangle, Suite 225, Jericho, New York 11753,
Attn: Nancy Lieberman, Esq.

 

(b) if to the Administrative Agent, at Fleet National Bank, 300 Broad Hollow
Road, Melville, New York, 11747, Attn: Christopher J. Mendelsohn, Senior Vice
President.

 

(c) if to any Lender at the address set forth on the signature pages to this
Agreement

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if hand delivered or three (3) Business Days after being sent by
registered or certified mail, postage prepaid, return receipt requested, if by
mail, or upon receipt during normal business hours on any Business Day (or
otherwise the next Business Day) if by any telex, facsimile or other
telecommunications equipment, in each case addressed to such party as provided
in this Section 10.1 or in accordance with the latest unrevoked direction from
such party.

 

10.2 Survival of Agreement. All covenants, agreements, representations and
warranties made by the Borrower or any of its Subsidiaries herein and in the
other Loan Documents and the certificates or other instruments prepared or
delivered in connection with this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Revolving Credit Loans and the

 

54



--------------------------------------------------------------------------------

execution and delivery to the Lenders of the Revolving Credit Notes and the
occurrence of any other extension of credit and shall continue in full force and
effect as long as the principal of or any accrued interest on the Revolving
Credit Notes or any other fee or amount payable under the Revolving Credit Notes
or this Agreement or any other Loan Document is outstanding and unpaid and so
long as any Lender’s Revolving Credit Commitment has not been terminated.

 

10.3 Successors and Assigns: Participations. (a) Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the successors and assigns of such party; and all covenants, promises and
agreements by or on behalf the Borrower, any Guarantor, any ERISA Affiliate, any
Subsidiary of any thereof, the Administrative Agent or the Lenders, that are
contained in this Agreement shall bind and inure to the benefit of such Persons
and their respective successors and assigns. Without limiting the generality of
the foregoing, the Borrower specifically confirms that the Administrative Agent
and each Lender may at any time and from time to time assign or pledge or
otherwise grant a security interest in any Revolving Credit Loan or any
Revolving Credit Note (or any part thereof) to any Federal Reserve Bank. The
Borrower may not assign or transfer any of its rights or obligations hereunder
without the written consent of all the Lenders and any such assignment or
transfer without such consent shall be null and void.

 

(b) Each Lender, without the consent of the Borrower, may sell participations to
one or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment) and the Revolving Credit Loans owing
to it and undrawn Letters of Credit and the Revolving Credit Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Revolving Credit Commitment) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the banks or other
entities buying participations shall be entitled to the cost protection
provisions contained in Sections 2.7 and 2.10 hereof (except to the extent that
application of such Section 2.10 to such banks and other entities would cause
the Borrower to make duplicate payments thereunder), and (iv) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

(c) Each Lender may assign by novation as of the date of assignment, to any one
or more Lenders or other entities with the consent of the Borrower (which
consent shall be given in its sole discretion unless the Administrative Agent
waives its additional fee for the assignment to such Lender or Lenders in which
case consent will not be unreasonably withheld) and the Administrative Agent
(which consent will not be unreasonably withheld) (except that in the case of an
assignment by a Lender to one of its Affiliates or to another Lender no such
consent of the Administrative Agent or the Borrower shall be required), all or a
portion of its interests, rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, all or a portion of its
Revolving Credit Commitment and the same portion of the Revolving Credit Loans
and undrawn Letters of Credit at the time owing to it and the Revolving Credit
Notes held by it), provided, however, that (i) each such assignment shall be of

 

55



--------------------------------------------------------------------------------

a constant, and not a varying, percentage of all of the assigning Lender’s
rights and obligations under this Agreement, which shall include the same
percentage interest in the Revolving Credit Loans, Letters of Credit and
Revolving Credit Notes, (ii) the amount of the Revolving Credit Commitment of
the assigning Lender being assigned pursuant to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be in a minimum principal amount of
$5,000,000 and (iii) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register (as defined below), an assignment and acceptance in form and substance
acceptable to the Administrative Agent (an “Assignment and Acceptance”),
together with any Revolving Credit Note subject to such assignment and a
processing and recordation fee of $2,500 payable by the assigning Lender. Upon
such execution, delivery, acceptance and recording and after receipt of the
written consent of the Administrative Agent, from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be at
least five (5) Business Days after the execution thereof, (x) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and under the other Loan Documents and (y) the Lender which is assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement and the other Loan Documents
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto and thereto except in respect of
Sections 2.10 and 10.4 hereof for the period prior to the effective date
thereof).

 

(d) By executing and delivering an Assignment and Acceptance, the Lender which
is assignor thereunder and the assignee thereunder confirm to, and agree with,
each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereunder free and clear of any adverse claim created
by it, such assignor Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto or the
execution, legality, validity, enforceability, perfection, genuineness,
sufficiency or value of this Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (ii) such Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower, any Guarantor or any Subsidiary of
any thereof or the performance or observance by the Borrower, any Guarantor or
any Subsidiary of any thereof of any of their respective obligations under this
Agreement or any of the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
copies of financial statements and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action

 

56



--------------------------------------------------------------------------------

under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as the Administrative Agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

(e) The Administrative Agent shall maintain at its address referred to in
Section 10.1 hereof a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders and the
Revolving Credit Commitment of, and principal amount of the Revolving Credit
Loans and other extensions of credit owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive, in the
absence of manifest error or written notice to the contrary delivered in
accordance with this Agreement, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is so recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee together with any Revolving Credit Note subject to such
assignment and the written consent to such assignment, the Administrative Agent
shall (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Lenders and the Borrower. Within five (5) Business Days after receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for each surrendered Revolving Credit Note or
Revolving Credit Notes a new Revolving Credit Note to the order of such assignee
in an amount equal to the Revolving Credit Commitment assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained any
Revolving Credit Commitment hereunder, a new Revolving Credit Note to the order
of the assigning Lender in an amount equal to the Revolving Credit Commitment
retained by it hereunder. Such new Revolving Credit Note shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Revolving Credit Note, shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit C hereto.

 

(g) Notwithstanding any other provision herein, any Lender may, in connection
with any assignment or participation or proposed assignment or participation
pursuant to this Section 10.3, disclose to the assignee or participant or
proposed assignee or participant, any information relating to the Borrower, any
Guarantor or any Subsidiary of any thereof furnished to such Lender by or on
behalf of the Borrower, such Guarantor or such Subsidiary in connection with
this Agreement; provided, however, that prior to any such disclosure, each such
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower, any Guarantor or any Subsidiary of any thereof received from such
Lender.

 

57



--------------------------------------------------------------------------------

(h) The annual Administrative Agent’s fee shall be payable in accordance with
the provisions of Section 10.4 hereof.

 

10.4 Expenses: Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation of this Agreement, the Revolving Credit Notes and the other Loan
Documents or with any amendments, modifications or waivers of the provisions
hereof or thereof or incurred by the Administrative Agent or any of the Lenders
in connection with the enforcement, adjudication or protection of its rights in
connection with this Agreement or any of the other Loan Documents or with the
Revolving Credit Loans made or the Revolving Credit Notes or Letters of Credit
issued hereunder or the use of proceeds therefrom, or in connection with any
pending or threatened action, proceeding, or investigation relating to the
foregoing, including but not limited to the reasonable fees and disbursements of
counsel for the Administrative Agent and, in connection with such enforcement or
protection, the reasonable fees and disbursements of counsel for the Lenders.
The Borrower also agrees to pay the Administrative Agent an annual fee for
acting as same in accordance with the terms of a side letter between the
Borrower and the Administrative Agent. In connection with Field Audits, the
Borrower agrees to pay the out of pocket expenses and costs incurred by the
Administrative Agent in conducting periodic Field Audits, provided however, that
so long as no Event of Default has occurred and is continuing the costs and
expenses of any Field Audit required by Section 5.1, shall not exceed $15,000
per annum. The Borrower further indemnifies the Lenders from and agrees to hold
them harmless against any documentary taxes, assessments or charges made by any
governmental authority by reason of the execution and delivery of this Agreement
or the Revolving Credit Notes.

 

(b) The provisions of this Section 10.4 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Revolving Credit Loans, the invalidity or unenforceability of any term or
provision of this Agreement or the Revolving Credit Notes, or any investigation
made by or on behalf of the Administrative Agent or any Lender. All amounts due
under this Section 10.4 shall be payable on written demand therefor.

 

10.5 Applicable Law. THIS AGREEMENT AND THE REVOLVING CREDIT NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

10.6 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender shall and is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or any Guarantor against any and all of
the obligations of the Borrower now or hereafter existing under this Agreement
and the Revolving Credit Notes held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or the Revolving
Credit Notes and although such obligations may be unmatured. Each Lender agrees
to notify promptly the Administrative Agent and the

 

58



--------------------------------------------------------------------------------

Borrower and any applicable Guarantor after any such setoff and application made
by such Lender, but the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which may be available to such Lender.

 

10.7 Payments on Business Days. Should the principal of or interest on the
Revolving Credit Notes or any fee or other amount payable hereunder become due
and payable on other than a Business Day, payment in respect thereof may be made
on the next succeeding Business Day (except as otherwise specified in the
definition of “Interest Period”), and such extension of time shall in such case
be included in computing interest, if any, in connection with such payment and
fees payable hereunder.

 

10.8 Waivers; Amendments. (a) No failure or delay of any Lender in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Lenders hereunder are cumulative and not exclusive of any
rights or remedies which they may otherwise have. No waiver of any provision of
this Agreement or the Revolving Credit Notes nor consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
authorized as provided in paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on the Borrower in any case shall entitle it to
any other or further notice or demand in similar or other circumstances. Each
holder of any of the Revolving Credit Notes shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not
such Revolving Credit Note shall have been marked to indicate such amendment,
modification, waiver or consent.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Revolving Credit Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Revolving Credit Loan or reduce the rate of interest thereon, or reduce any
fees payable hereunder, or reduce any payment by the Borrower hereunder in
respect of any Letter of Credit without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Revolving Credit Loan or any interest thereon, or any fees payable
hereunder, or any payment by the Borrower hereunder in respect of any Letter of
Credit or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date of expiration of any Revolving Credit Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.13 or
2.14 hereof in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section or the definition of

 

59



--------------------------------------------------------------------------------

“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender, or (vi) release any Guarantor or any Collateral (as
defined in any Security Agreement) without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent as the case may be.

 

10.9 Severability. In the event any one or more of the provisions contained in
this Agreement or in the Revolving Credit Notes should be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

10.10 Entire Agreement; Waiver of Jury Trial, Etc. (a) This Agreement, the
Revolving Credit Notes and the other Loan Documents constitute the entire
contract between the parties hereto relative to the subject matter hereof and
thereof. Any previous agreement among the parties hereto with respect to the
transactions contemplated hereby and thereby is superseded by this Agreement,
the Revolving Credit Notes and the other Loan Documents. Except as expressly
provided in this Agreement, the Revolving Credit Notes or the other Loan
Documents, nothing in this Agreement, the Revolving Credit Notes or the other
Loan Documents is intended to confer upon any party, other than the parties
hereto, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, the Revolving Credit Notes or the other Loan Documents.

 

(b) THE BORROWER HEREBY EXPRESSLY WAIVES ANY AND EVERY RIGHT TO A TRIAL BY JURY
IN ANY ACTION ON OR RELATED TO ANY OF THE LOAN DOCUMENTS OR THE ENFORCEMENT OF
ANY OR ALL OF THE SAME. THE BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT TO
INTERPOSE A COUNTERCLAIM IN ANY ACTION OR PROCEEDING ON OR RELATED TO THIS
AGREEMENT EXCEPT FOR MANDATORY COUNTERCLAIMS.

 

(c) Except as prohibited by law, each party hereto hereby waives any right it
may have to claim or recover in any litigation referred to in paragraph (b) of
this Section 10.10 any special, exemplary or punitive damages.

 

(d) Each party hereto (i) certifies that no representative, agent or attorney of
any Lender has represented, expressly or otherwise, that such Lender would not,
in the event of litigation, seek to enforce the foregoing waivers and (ii)
acknowledges that it has been induced to enter into this Agreement, the
Revolving Credit Notes or the other Loan Documents, as applicable, by, among
other things, the mutual waivers and certifications herein.

 

10.11 Confidentiality. The Administrative Agent and the Lenders agree to keep

 

60



--------------------------------------------------------------------------------

confidential (and to cause their respective officers, directors, employees,
agents and representatives to keep confidential) all information, materials and
documents furnished to the Administrative Agent or any Lender (the
“Information”). Notwithstanding the foregoing, the Administrative Agent and each
Lender shall be permitted to disclose Information (i) to such of its officers,
directors, employees, agents, attorneys and representatives as need to know such
Information in connection with its participation in any of the contemplated
transactions or the administration of this Agreement or the other Loan
Documents; (ii) to the extent required by applicable laws and regulations or by
any subpoena or similar legal process, or requested by any governmental agency
or authority; (iii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Agreement, (B) becomes
available to the Administrative Agent or such Lender on a non-confidential basis
from a source other than the Borrower, any Guarantor or any of their respective
Subsidiaries or (C) was available to the Administrative Agent or such Lender on
a non-confidential basis prior to its disclosure to the Administrative Agent or
such Lender by the Borrower, any Guarantor or any of their respective
Subsidiaries; (iv) to the extent the Borrower, any Guarantor or any of their
respective Subsidiaries shall have consented to such disclosure in writing; (v)
in connection with the sale of any collateral pursuant to the provisions of any
of the other Loan Documents; (vi) pursuant to Section 10.3(g) hereof; or (vii)
in connection with any litigation to which the Administrative Agent or any
Lender is a party.

 

10.12 Submission to Jurisdiction. (a) Any legal action or proceeding with
respect to this Agreement or the Revolving Credit Notes or any other Loan
Document may be brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, and, by execution and
delivery of this Agreement, the Borrower and each of the Guarantors hereby
accept for themselves and in respect of their property, generally and
unconditionally, the jurisdiction of the aforesaid courts.

 

(b) The Borrower and each of the Guarantors hereby irrevocably waive, in
connection with any such action or proceeding, any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which they may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions.

 

(c) The Borrower and each of the Guarantors hereby irrevocably consent to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to each such person, as the case may be, at its address set
forth in Section 10.1 hereof.

 

(d) Nothing herein shall affect the right of the Administrative Agent or any
Lender to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Borrower or any Guarantor in
any other jurisdiction.

 

10.13 Further Assurances. The Borrower agrees at any time and from time to time
at its expense, upon request of any Lender, to promptly execute, deliver, or
obtain or cause to be

 

61



--------------------------------------------------------------------------------

executed, delivered or obtained any and all further instruments and documents
and to take or cause to be taken all such other action as any Lender may
reasonably deem desirable in obtaining the full benefits of the Loan Documents.

 

10.14. Counterparts. This Agreement each of the other Loan Documents may be
executed in counterparts of the entire document, or of signature pages to the
document, each of which shall constitute an original but all of which when taken
together shall constitute but one contract, and shall become effective when
copies which, when taken together, bear the signatures of each of the parties
hereto or thereto shall be delivered to the Administrative Agent and the
Borrower.

 

10.15. Provisions Regarding Documentation Agent. The Documentation Agent shall
not have any duties or responsibilities under this Agreement or the Loan
Documents or any fiduciary relationship with the Administrative Agent or any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Documentation Agent.

 

10.16. Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

Borrower:

NU HORIZONS ELECTRONICS CORP.

By:

       

Paul Durando

   

Vice President/Finance

Administrative Agent:

FLEET NATIONAL BANK,

as Administrative Agent

By:

       

Christopher J. Mendelsohn

   

Senior Vice President

Documentation Agent:

CITIBANK, N.A., as Documentation Agent

By:

 

 

--------------------------------------------------------------------------------

   

Stuart Berman

   

Vice President

 

63



--------------------------------------------------------------------------------

Notice Addresses:

 

Lenders:

FLEET NATIONAL BANK

 

FLEET NATIONAL BANK

300 Broad Hollow Road

   

Melville, New York 11747

 

By:

           

Christopher J. Mendelsohn

       

Senior Vice President

CITIBANK, N.A.

 

CITIBANK, N.A.

730 Veterans Memorial Highway

   

Hauppauge, NY 11788

 

By:

           

Stuart Berman

       

Vice President

ISRAEL DISCOUNT BANK OF NEW YORK

 

ISRAEL DISCOUNT BANK OF NEW YORK

511 5th Avenue

       

New York, New York 10017

           

By:

 

 

--------------------------------------------------------------------------------

       

Andrew Ackerman

       

First Vice President

   

By:

 

 

--------------------------------------------------------------------------------

       

Scott Fishbein

       

First Vice President

 

64



--------------------------------------------------------------------------------

State of New York, County of Nassau, ss:

 

On the      day of September, in the year 2003, before me the undersigned,
personally appeared PAUL DURANDO, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

Notary Public

 

State of New York, County of Nassau, ss:

 

On the      day of September, in the year 2003, before me the undersigned,
personally appeared CHRISTOPHER J. MENDELSOHN, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual or the person upon behalf of which the individual acted, executed the
instrument.

 

Notary Public

 

State of New York, County of Suffolk, ss:

 

On the      day of September, in the year 2003, before me the undersigned,
personally appeared STUART BERMAN, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

Notary Public

 

65



--------------------------------------------------------------------------------

State of New York, County of New York, ss:

 

On the      day of September, in the year 2003, before me the undersigned,
personally appeared ANDREW ACKERMAN, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

Notary Public

 

State of New York, County of New York, ss:

 

On the      day of September, in the year 2003, before me the undersigned,
personally appeared SCOTT FISHBEIN, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

Notary Public

 

66



--------------------------------------------------------------------------------

SCHEDULE I

 

Revolving Credit Commitments (Section 2.1)

 

Facility Amount : $41,500,000

 

Bank

--------------------------------------------------------------------------------

  

Revolving Credit

Commitment

--------------------------------------------------------------------------------

  

Percentage of Total

Revolving Credit

Commitment

--------------------------------------------------------------------------------

 

Fleet National Bank

   $ 20,000,000    48.193 %

Citibank, N.A.

   $ 14,000,000    33.735 %

Israel Discount Bank of New York

   $ 7,500,000    18.072 %

 

67



--------------------------------------------------------------------------------

SCHEDULE I

 

Liens (Section 7.2)

 

NU HORIZONS ELECTRONICS CORP. UCC FILINGS

 

Jurisdiction

--------------------------------------------------------------------------------

  

Secured Party

--------------------------------------------------------------------------------

  

Filing Number

--------------------------------------------------------------------------------

  

Filing Date

--------------------------------------------------------------------------------

  

Description of Collateral

--------------------------------------------------------------------------------

Secretary of State, DE

   IBM Credit Corporation    (Lessor) 1079107    07/24/01    computer equipment

Secretary of State, NY

  

Hewlett-Packard Company

Finance & Remarketing Division

   174330    08/13/98    computer equipment (lease)

Secretary of State, NY

   IBM Credit Corporation    138671    07/24/01    computer equipment (lease)

Suffolk County, NY

  

Hewlett-Packard Company

Finance & Remarketing Division

   98-14703    08/13/98    computer equipment (lease)

Dallas County, TX

   Petula Associates    3549    04/22/97    inventory, personal property

Secretary of State, MA

  

Hewlett-Packard Company

Finance & Remarketing Division

   571158    08/13/98    computer equipment (lease)

Secretary of State, CA

   Integrated Circuit Systems, Inc.    9524360152    08/30/95    inventory



--------------------------------------------------------------------------------

EXHIBIT A

REVOLVING CREDIT NOTE

 

[$                            ]

  [Office Address]

 

FOR VALUE RECEIVED, NU HORIZONS ELECTRONICS CORP., (the “Borrower”) promises to
pay to the order of [LENDER] (the “Lender”) on the Termination Date, at the
office of Fleet National Bank, as administrative agent (“the Administrative
“Agent”) specified in Section 10.1 of the Credit Agreement, dated as of
September     , 2003 among the Borrower, the Lender, certain other lenders named
therein and the Administrative Agent (as amended from time to time, the
“Agreement”; terms defined in the Agreement shall have their defined meanings
when used in this Note), in lawful money of the United States of America and in
immediately available funds the principal amount of
[                             MILLION AND 00/100 ($                        )
DOLLARS] or, if less than such principal amount, the aggregate unpaid principal
amount of all Revolving Credit Loans made by the Lender to the Borrower pursuant
to Section 2 of the Agreement. The Borrower further promises to pay interest in
like money on the unpaid principal balance of this Note from time to time
outstanding at such rates, and payable at such times, as are specified in the
Agreement. All Revolving Credit Loans made by the Lender pursuant to Section 2
of the Agreement and all payments of principal thereon may be endorsed by the
holder of this Note on the schedule annexed hereto, which holder may add
additional pages to such schedule. The aggregate net unpaid amount of Revolving
Credit Loans set forth in such schedule shall be presumed to be the principal
balance hereof. After the stated or any accelerated maturity hereof, this Note
shall bear interest at such rates as are specified in the Agreement, payable on
demand, but in no event in excess of the maximum rate of interest permitted
under applicable law.

 

This Note is one of the Revolving Credit Notes referred to in the Agreement, and
is entitled to the benefits thereof and may be prepaid in whole or in part as
provided therein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note may be declared to be
or may become immediately due and payable as provided in the Agreement.

 

69



--------------------------------------------------------------------------------

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

 

NU HORIZONS ELECTRONICS CORP.

By:

       

Paul Durando

   

Vice President-Finance

 

State of New York, County of Nassau, ss:

 

On the      day of                 , in the year 2003, before me the
undersigned, personally appeared PAUL DURANDO, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual or the person upon behalf of which the individual acted, executed the
instrument.

 

Notary Public



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING CREDIT LOANS AND PAYMENTS OF PRINCIPAL

TO REVOLVING CREDIT NOTE

DATED SEPTEMBER     , 2003

 

NU HORIZONS ELECTRONICS CORP.

 

TO

 

[LENDER]

 

Date

--------------------------------------------------------------------------------

 

Borrower

--------------------------------------------------------------------------------

 

Amount
and Type
of Loan

--------------------------------------------------------------------------------

 

Interest
Period

--------------------------------------------------------------------------------

 

Principal
Paid

--------------------------------------------------------------------------------

 

Balance
Remaining
Unpaid

--------------------------------------------------------------------------------

 

Notation

Made By

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

 

EXHIBIT B



--------------------------------------------------------------------------------

BORROWING BASE CERTIFICATE

 

September     , 2003

 

To: Fleet National Bank, as administrative agent (the “Administrative Agent”)
under a certain Credit Agreement dated as of September     , 2003 (as the same
may be amended from time to time, the “Credit Agreement”), by and among the
Administrative Agent, each of the Lenders that is a signatory thereof and Nu
Horizons Electronics Corp. (the “Borrower”).

 

Terms used in this certificate shall have the same meaning as ascribed thereto
in the Credit Agreement.

 

For the Month of                                 

 

I.       Total Accounts Receivable

  _____________

    Less Ineligibles:

   

(a)    (applicable subsections of the definition of Eligible Accounts)

 

_______________

(b)    

 

_______________

(c)    

 

_______________

(d)    

 

_______________

(e)    

 

_______________

(f)     

 

_______________

(g)    

 

_______________

(h)    

 

_______________

(i)     

 

_______________

(j)     

 

_______________

(k)    

 

_______________

(l)     

 

_______________

(m)   

 

_______________

(n)    

 

_______________

(o)    

 

_______________

(p)    

 

_______________

(q)    

 

_______________

(r)     

 

_______________

Total Ineligibles

 

_______________

Total Eligible Accounts Receivable

 

                _______________



--------------------------------------------------------------------------------

II.     Total Inventory

 

                _______________

Less Ineligibles (including inventory at leased premises, without a landlord
waiver):

 

_______________

End of Life Inventory

 

_______________

Total Ineligible Inventory

 

                _______________

Total Eligible Inventory

 

                _______________

Borrowing Base    

80% of Total Eligible A/R’s

 

                _______________

35% of Total Eligible Inventory

(not more than 25MM)

 

                _______________

Total of Available Collateral

 

                _______________

Commitment Amount

 

_______________

Aggregate Outstanding as of the date of this Certificate

 

                _______________

Collateral Excess/ (Deficiency)

 

                _______________

 

The undersigned, certifies that this Borrowing Base Certificate is true,
accurate and complete in all material respects as of
                                        .

 

By:

 

 

--------------------------------------------------------------------------------

   

Name/Title:



--------------------------------------------------------------------------------

EXHIBIT C

Form of Assignment and Acceptance

 

Dated:                 , 200    

 

Reference is made to the Credit Agreement, dated as of September 4, 2003 (as
amended, modified or supplemented from time to time in accordance with its
terms, the “Credit Agreement”), among NU HORIZONS ELECTRONICS CORP. (the
“Borrower”), FLEET NATIONAL BANK, CITIBANK, N.A., ISRAEL DISCOUNT BANK OF NEW
YORK (collectively, the “Lenders”) and FLEET NATIONAL BANK, as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

                     (the “Assignor”) and

 

                     (the “Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor,     % interest in and to all the
Assignor’s rights and obligations under the Credit Agreement as of the Effective
Date (as defined below) (including, without limitation, such percentage interest
in the Revolving Credit Commitment of the Assignor on the Effective Date and/or
such percentage interest in the Revolving Credit Loans owing to the Assignor
outstanding on the Effective Date and/or such percentage interest in the Letters
of Credit and Acceptance Drafts outstanding on the Effective Date, together with
such percentage interest in all unpaid interest and commitment fees accrued to
the Effective Date and such percentage interest in the Revolving Credit Note
held by the Assignor).

 

2. The Assignor (i) represents that as of the date hereof, its Revolving Credit
Commitment (without giving effect to assignments thereof which have not yet
become effective) is $                    , the outstanding balance of its
Revolving Credit Loans (unreduced by any assignments thereof which have not yet
become effective) is $                    , and the amount of its participation
in Letters of Credit and Acceptance Drafts (unreduced by any assignments thereof
which have not yet become effective) that have been issued and remain undrawn is
$                    , (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, perfection, genuineness, sufficiency or value of the
Credit Agreement or any other Loan Documents or any other instrument or document
furnished pursuant to any thereof, other than that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (iii) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or any Guarantor, or the performance or observance by
the Borrower or any Guarantor, of its obligations under the Credit Agreement or
any other Loan Documents or any other instrument or document furnished



--------------------------------------------------------------------------------

pursuant to any thereof; and (iv) attaches the Revolving Credit Note referred to
in paragraph 1 above and requests that the Administrative Agent exchange such
Revolving Credit Note for a new Revolving Credit Note [payable to Assignee]
[payable to Assignor] in principal amounts equal to              and
            , respectively.

 

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance and the other documents executed and
delivered in connection therewith; (ii) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of such
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (iii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iv) appoints and authorizes the Administrative
Agent to take such action as Administrative Agent on its behalf and to exercise
such powers under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (v) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vi) agrees that it will keep
confidential all information with respect to the Borrower furnished to it by the
Borrower or the Assignor (other than information generally available to the
public or otherwise available to the Assignor on a nonconfidential basis). [;
and (vii) attaches the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee’s exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such tax at a rate reduced by an applicable tax
treaty.]1

 

4. The effective date for this Assignment and Acceptance shall be             
(the “Effective Date”).2 Following the execution of this Assignment and
Acceptance, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent.

 

5. Upon such acceptance and recording, from and after the Effective Date, (i)
the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

--------------------------------------------------------------------------------

1 If the Assignee is organized under the laws of a jurisdiction outside the
United States.

2 See Section 10.3. Such date shall be at least five Business Days after the
execution of this Assignment and Acceptance and delivery thereof to the
Administrative Agent.



--------------------------------------------------------------------------------

6. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments for periods prior to the Effective Date by the Administrative Agent
or with respect to the making of this assignment directly between themselves.

 

7 . THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN SAID STATE.

 

[NAME OF ASSIGNOR]

By:

       

    Name/Title

   

[NAME OF ASSIGNEE]

   

By:

   

    Name/Title

 

Accepted this      day

of                  , 200

 

FLEET NATIONAL BANK, as Administrative Agent

 

By:

    Name/Title